Exhibit 10.1
Execution Version
 
 
STOCK PURCHASE AGREEMENT
DATED AS OF MAY 3, 2010
BY AND AMONG
THE LPA GROUP INCORPORATED,
ARTHUR E. PARRISH,
ROBERT GLEN LOTT,
ARTHUR E. PARRISH, AS SHAREHOLDERS’ REPRESENTATIVE,
AND
MICHAEL BAKER CORPORATION
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page  
 
            ARTICLE I PURCHASE AND SALE OF STOCK     1  
1.1.
  Purchase and Sale     1  
1.2.
  Consideration     2  
1.3.
  Closing     3  
1.4.
  Payment of Certain Obligations     3  
1.5.
  Working Capital     4  
1.6.
  Restricted Securities; Restrictions on Transfer     7  
 
            ARTICLE II REPRESENTATIONS AND WARRANTIES     8  
2.1.
  Representations and Warranties by the Significant Shareholders and the Company
Group     8  
2.2.
  Representations and Warranties by Buyer     24  
 
            ARTICLE III ADDITIONAL AGREEMENTS     26  
3.1.
  Expenses, Sales Taxes     26  
3.2.
  Further Assurances     26  
3.3.
  Public Announcements     26  
3.4.
  Confidentiality     27  
3.5.
  Employees     27  
3.6.
  Due Diligence     27  
3.7.
  Shareholders’ Representative     27  
3.8.
  Consents     28  
3.9.
  Tax Matters     29  
3.10.
  Insurance Tail Coverage     31  
 
            ARTICLE IV CLOSING CONDITIONS     31  
4.1.
  Conditions to Obligations of Buyer     31  
4.2.
  Conditions to Obligations of Sellers     35  
 
            ARTICLE V INDEMNITY     35  
5.1.
  General     35  
5.2.
  Procedures for Indemnification     37  
5.3.
  Procedures for Third Party Claims     38  
5.4.
  Further Limitations on Liability     39  
5.5.
  Escrow; Release of Escrow Shares     40  
5.6.
  Exclusive Remedy     40  
 
            ARTICLE VI RESTRICTIONS ON COMPETITION     41  
6.1.
  Restrictions on Competition     41  
6.2.
  Non-Solicitation of Customers     41  
6.3.
  Non-Solicitation of Employees     41  

(i)



--------------------------------------------------------------------------------



 



                      Page  
 
            ARTICLE VII MISCELLANEOUS     41  
7.1.
  Entire Agreement     41  
7.2.
  Descriptive Headings; Certain Interpretations     41  
7.3.
  Notices     42  
7.4.
  Counterparts     43  
7.5.
  Survival     43  
7.6.
  Benefits of Agreement     44  
7.7.
  Amendments and Waivers     44  
7.8.
  Governing Law     44  
7.9.
  Arbitration     44  
7.10.
  Severability     45  
7.11.
  Time of Essence     45  
7.12.
  Further Assurances     45  
7.13.
  Specific Performance     45  

Annex
Annex A       Sellers and Ownership Chart
Annex B       Equity Payments
Annex C       Bonus Payments
Annex D       Net Working Capital Example
Schedules
Schedule 1.2(b) — Allocation of Stock Purchase Price among Sellers
Disclosure Schedule — Delivered to Buyer by Sellers and the Company
Schedule 2.2(c) — Delivered to Signing Parties by Buyer
Exhibits
Exhibit A                               Form of Opinion of King & Spalding
Exhibit B                               Form of Stock Escrow Agreement
Exhibit C                               Form W-9
Exhibit D                               Form of Individual Seller Agreement
(Form B)
Exhibit E                               Form of Individual Seller Agreement
(Form A)
Exhibit F                               Form of Employment Agreement
Exhibit G-1 and G-2            Form of New Office Lease Agreements
Exhibit H                               Form of Opinion of Reed Smith
Exhibit I                                 Form of Cash Escrow Agreement

(ii)



--------------------------------------------------------------------------------



 



     This STOCK PURCHASE AGREEMENT, dated as of May 3, 2010 (this “Agreement”),
by and among THE LPA GROUP INCORPORATED, a South Carolina corporation (the
“Company”), ARTHUR E. PARRISH, an individual (“Parrish”), ROBERT GLEN LOTT, an
individual (“Lott” and, together with Parrish, the “Significant Shareholders”
and, together with the Company, the “Seller Parties”), ARTHUR E. PARRISH, as
agent for the Sellers (the “Shareholders’ Representative”), and MICHAEL BAKER
CORPORATION, a Pennsylvania corporation (“Buyer”).
INTRODUCTION
     WHEREAS, the Significant Shareholders (in the case of Parrish,
individually, and, in the case of Lott, as Trustee of the R. Glen Lott 2008
Revocable Trust), together with each of the other individuals listed on Annex A
hereto (such other individuals listed on Annex A hereto, exclusive of the
Significant Shareholders, being sometimes referred to individually as a
“Minority Shareholder” and collectively as the “Minority Shareholders,” and the
Significant Shareholders, together with the Minority Shareholders, being
sometimes referred to individually as a “Seller” and collectively as the
“Sellers”) own all of the issued and outstanding shares of capital stock of the
Company (the “Company Shares”).
     WHEREAS, Sellers own all of the issued and outstanding shares of capital
stock of each of The LPA Group of North Carolina, P.A., a North Carolina
professional corporation, The LPA Group, P.C., a South Carolina professional
corporation, The LPA Design Group, Inc., a South Carolina business corporation,
Horizon Architects, P.C., a South Carolina professional corporation, LPACIFIC
Group Incorporated, a South Carolina business corporation (these entities being
referred to as the “Affiliated Entities” and the shares of capital stock of
these entities being referred to as the “Affiliated Entity Shares” and, together
with the Company Shares, the “Shares”).
     WHEREAS, subject to the terms and conditions of this Agreement and the
Individual Seller Agreements (as defined in Section 4.1(l)) executed and
delivered by each Minority Shareholder on the date hereof, Sellers desire to
sell to Buyer, and Buyer desires to purchase from Sellers, all of the Shares.
     NOW, THEREFORE, in consideration of the mutual benefits to be derived from
this Agreement and of the representations, warranties, conditions, agreements
and promises contained herein and other good and valuable consideration,
intending to be legally bound, the parties agree as follows:
ARTICLE I
PURCHASE AND SALE OF STOCK
     1.1. Purchase and Sale.
          (a) Subject to the terms and conditions set forth herein, on the
Closing Date (as defined in Section 1.3), Sellers will sell and deliver to
Buyer, and Buyer will purchase from Sellers, the Shares free of any Liens (as
defined in Section 2.1(a) hereof) and together with all rights attaching thereto
on the date of this Agreement.

1



--------------------------------------------------------------------------------



 



          (b) Buyer, in its sole discretion, may designate one or more entities
(which entities need not be affiliates of Buyer) as the entity or entities to
which the Shares shall be transferred at Closing. In the event Buyer elects to
make such a designation, Buyer shall deliver to the Shareholders’ Representative
at least one day prior to the Closing Date a letter identifying the entity or
entities to which the Shares are to be transferred at Closing, together with the
number of Shares to be transferred to such entity or entities.
     1.2. Consideration. In consideration for the Shares, and subject to the
terms and conditions herein, Buyer will pay Sellers an aggregate amount of Fifty
Nine Million Three Hundred Fifty-Two Thousand Dollars ($59,352,000), as adjusted
as provided in Sections 1.4 and 1.5 (the “Purchase Price”), payable as follows:
          (a) Cash Purchase Price. On the Closing Date, Buyer will pay to
Shareholders’ Representative (for the benefit of the Sellers) by wire transfer
in immediately available funds an amount equal to (a) Fifty One Million Three
Hundred Fifty-Two Thousand Dollars ($51,352,000) (the “Cash Purchase Price”),
less (b) an amount equal to the sum of (i) the amount required to fully satisfy
all amounts owed with respect to the “Bank Debt” (as defined in
Section 1.4(a)(iii)), if any, as contemplated by Section 1.4(b), (ii) the amount
required to fully satisfy the “Transaction Expenses” (as defined in
Section 1.4(c)), if any, pursuant to Section 1.4(c), and (iii) Five Million Six
Hundred Twenty-Nine Thousand One Hundred Ninety Five Dollars and Fifteen Cents
($5,629,195.15) (the “Cash Escrow Amount”), which is the amount to be paid to
National Bank of South Carolina (the “Cash Escrow Agent”) pursuant to
Section 1.4(d).
          (b) Stock Purchase Price. The remaining Eight Million Dollars
($8,000,000) (the “Stock Purchase Price”) will be paid in shares of $1.00 par
value common stock of Buyer (the “Common Stock”). The number of shares to be
delivered on the Closing Date shall be determined by dividing $8,000,000 by the
daily volume weighted average closing price (based on a trading day from 9:30
a.m. to 4:00 p.m., eastern time and as reported by Bloomberg Financial LP) of
the Common Stock on the New York Stock Exchange Amex exchange for a period
consisting of 20 consecutive trading days ending on the third business day prior
to the Closing Date (the “Transaction Share Price”). Based on the foregoing, the
Transaction Share Price has been determined to be $35.3284. The Stock Purchase
Price shall be allocated among Sellers as set forth on Schedule 1.2(b). On the
Closing Date, (i) the Buyer shall deliver to Shareholders’ Representative (for
the benefit of Sellers as set forth on Schedule 1.2(b)) a number of shares of
Common Stock equal to $2,000,000 divided by the Transaction Share Price and
(ii) the Buyer shall deliver to RBS Citizens, N.A., a national banking
association (the “Escrow Agent”) (in accordance with Section 5.5) a number of
shares of Common Stock equal to $6,000,000 divided by the Transaction Share
Price (the “Escrow Shares”). The Escrow Shares will be held back from Sellers as
set forth on Schedule 1.2(b). The Escrow Shares will be delivered to
Shareholders’ Representative (for the benefit of the Sellers) at such time and
in such amounts as set forth in Section 5.5 hereof. If the calculation of the
number of shares of Common Stock to be issued to a particular Person pursuant to
this Agreement would produce fractional shares, the number of shares of Common
Stock to be issued to such Person (i) in the case of a fractional share of 0.5
or greater shall be rounded up to the nearest whole share of Common Stock and
(ii) in the case of a fractional share of less than 0.5 shall be rounded down to
the nearest whole share of Common Stock.

2



--------------------------------------------------------------------------------



 



          (c) Balance. The remaining portion of the Purchase Price shall be
payable by Buyer in accordance with Sections 1.4(b), 1.4(c) and 1.4(d).
     1.3. Closing. The closing (the “Closing”) for the consummation of the
transactions contemplated by this Agreement shall take place on the date hereof
(such date of the Closing being hereinafter called the “Closing Date”). The
Closing shall be deemed to have occurred effective as of 12:01 a.m. on the
Closing Date.
     1.4. Payment of Certain Obligations.
          (a) Immediately prior to the Closing, the Company shall make the
following payments:
               (i) The Company shall pay the respective amounts of equity set
out on Annex B hereto (the “Equity Payments”) to the individuals listed thereon
(the “Equity Participants”), less all applicable withholding amounts, in full
satisfaction of the equity award amounts payable pursuant to the agreements
listed on Annex B hereto, as the same have been amended, supplemented or
otherwise modified (the “Equity Agreements”). Subject to the following sentence,
the Seller Parties will ensure that the Equity Agreements are terminated as of
the Closing Date, that the Company has no further obligations thereunder and
that the Equity Participants acknowledge in writing the full satisfaction of all
obligations of the Company under the Equity Agreements and the termination of
the Equity Agreements. Notwithstanding the foregoing sentence, with respect to
those Equity Agreements identified on Annex B which by their terms provide for
payment of a cash bonus upon a Change of Control (as defined therein), each of
which is identified as such on Annex B (the “Cash Bonus Equity Agreements”), the
Company’s obligation to make the remaining two annual cash bonus payments under
the terms of Sections 2.2(b) and 2.2(c) of the Cash Bonus Equity Agreements
(each consisting of one-third (1/3) of the total amount of cash bonus) following
the Closing shall survive the Closing, subject to the conditions specified in
the Cash Bonus Equity Agreements.
               (ii) The Company shall pay the respective amounts set out on
Annex C hereto (the “Bonus Payments”) to the individuals listed thereon (the
“Bonus Participants”), less all applicable withholding amounts. The Significant
Shareholders will ensure that the Bonus Participants acknowledge in writing the
receipt of the Bonus Payments and that no entity in the Company Group has any
further obligations to the Bonus Participants as a result of the consummation of
the transactions contemplated by this Agreement.
               (iii) The Company shall pay to the Bank (as defined below) by
wire transfer in immediately available funds an amount equal to the lesser of
(1) the total amount of available cash held by the “Company Group” (as defined
in Section 2.1(b)(i)) (after reductions, without duplication, for the payments
made, and the amounts withheld, pursuant to Sections 1.4(a)(i) and 1.4(a)(ii),
for the cash in the “Reserve Account” (as defined in Section 4.1(n)) and for the
cash (approximately $68,000) held for the account of the Company at Abu Dhabi
Commercial Bank (the “Cash Deposit”)) (the “Closing

3



--------------------------------------------------------------------------------



 



Date Cash Balance”) and (2) the total balance of outstanding Indebtedness (as
defined in Section 2.1(t)) of the Company owed to National Bank of South
Carolina (the “Bank”) pursuant to that certain Loan Agreement, dated as of
September 28, 2006, and that certain renewal line of credit, dated October 22,
2008 (collectively, the “Loan Agreement”), between the Bank and the Company and
any other promissory notes from the Company to the Bank (collectively, the “Bank
Debt”).
          (b) To the extent that the Bank Debt is not fully satisfied through
the application of the Closing Date Cash Balance pursuant to
Section 1.4(a)(iii), the balance of the Bank Debt will be paid in full on the
Closing Date from the Cash Purchase Price. In exchange therefor, the Seller
Parties will cause the Bank to acknowledge the full satisfaction of the Bank
Debt, to cancel all promissory notes from the Company to the Bank, and to
deliver to Buyer documentation, to the satisfaction of Buyer, signed by the Bank
evidencing the satisfaction in full of the Bank Debt and releasing all Liens on
or against any assets of the Company, any “Subsidiary” (as defined in
Section 2.1(b)(ii)) and any Affiliated Entity.
          (c) To the extent that the Transaction Expenses (as defined below) are
not fully satisfied as of the Closing and the Sellers’ Representative provides
written notice to Buyer at least one business day prior to the Closing Date
detailing the unsatisfied amount(s) of such Transaction Expenses, together with
wire instructions for the payment of such amounts, Buyer shall pay an amount
equal to the balance of such Transaction Expenses out of the Cash Purchase Price
to such account or accounts as the Company specifies in writing to Buyer. For
purposes hereof, the “Transaction Expenses” shall mean the legal, accounting,
financial advisory and other third party advisory or consulting fees and
expenses incurred by the Company, any of its Subsidiaries, any of the Affiliated
Entities and/or the Sellers in connection with the transactions contemplated by
this Agreement and not paid prior to the Closing (including, amounts payable to
(a) McColl Partners, (b) King & Spalding LLP, (c) Burkett, Burkett & Burkett,
and (d) Nelson Mullins Riley & Scarborough). Transaction Expenses shall not
include amounts included as Equity Payments.
          (d) On the Closing Date, the Buyer shall pay an amount equal to the
Cash Escrow Amount out of the Cash Purchase Price to the Cash Escrow Agent to
such account or accounts as the Company specifies in writing to Buyer.
     1.5. Working Capital.
          (a) Baseline Working Capital Amount; Working Capital Amount. The
“Baseline Working Capital Amount” shall mean Four Million Three Hundred
Eighty-Four Thousand Dollars ($4,384,000). The “Working Capital Amount” shall
mean an amount equal to (i) the consolidated current assets of the Company Group
minus (ii) the consolidated current liabilities of the Company Group. In
calculating the Working Capital Amount, the calculation shall be performed in a
manner consistent with the example of the net working capital calculation
attached hereto as Annex D (the “Net Working Capital Example”). For the
avoidance of doubt, for purposes of the calculation of the Working Capital
Amount, (t) no accrual shall be made with respect to personal/sick leave time
available to employees of the Company Group, (u) the amount of cash held in the
Reserve Account, if any, shall not be treated as a current asset; however, the
amount of the Cash Deposit, if any, held for the account of the

4



--------------------------------------------------------------------------------



 



Company as of the Closing Date, as well as any other cash, if any, held by the
Company as of the Closing Date (after payment of the amounts specified in
Section 1.4(a)), shall be treated as a current asset; (v) except as otherwise
provided in clause (z) below, the current portion of all deferred Tax assets
(including deferred Tax assets resulting from any income tax deductions
described in Section 3.9(d)), shall be treated as current assets, (w) all
deferred Tax liabilities of the Company Group shall be properly accrued on the
balance sheet of the Company Group in accordance with generally accepted
accounting principles of the United States (“GAAP”), (x) all Tax liabilities
(and associated costs and expenses) for federal, state and local income Taxes
that are taken into account in determining the Reserve Account shall be excluded
from the current liabilities, (y) as reflected on Annex D, the LTM Advance and
any deferred liabilities (other than the current portion of deferred Tax
liabilities) shall be excluded from the calculation of current liabilities, and
(z) the Insurance Tail Coverage (and any tax benefit arising from the premiums
paid or to be paid with respect thereto) shall not be included as a current
asset of the Company Group.
          (b) Post-Closing Determination.
               (i) Within thirty (30) calendar days after the Closing Date,
Buyer will conduct a review of the Working Capital Amount as of the Closing Date
(the “Closing Date Working Capital Amount”) and will prepare and deliver to
Shareholders’ Representative a balance sheet of the Company Group as of the
Closing Date (the “Closing Date Balance Sheet”) together with a computation of
the Closing Date Working Capital Amount. The Closing Date Balance Sheet shall be
prepared in accordance with the GAAP using the same accounting methods,
policies, practices and procedures, with consistent classification, judgments
and estimation methodology as were used in preparation of the Most Recent
Balance Sheet (provided that in the event of any conflict between GAAP and
consistency, GAAP will control).
               (ii) The Company and Buyer will make available to Shareholders’
Representative all records and work papers used in preparing the Closing Date
Balance Sheet. If Shareholders’ Representative disagrees with the computation of
the Closing Date Working Capital Amount or the items reflected on the Closing
Date Balance Sheet, Shareholders’ Representative may, within thirty
(30) calendar days after receipt of the Closing Date Balance Sheet, deliver a
notice (a “Working Capital Objection Notice”) to Buyer specifically identifying
those items of the Closing Date Balance Sheet prepared by Buyer to which
Shareholders’ Representative is objecting and the amounts with respect thereto
that Shareholders’ Representative asserts to be the correct amounts and setting
forth Shareholders’ Representative’s calculation of the Closing Date Working
Capital Amount as of the Closing Date. If Shareholders’ Representative does not
deliver a Working Capital Objection Notice within such thirty (30) calendar day
period, then the Closing Date Working Capital Amount shall be deemed to be
finally determined as the amount calculated by Buyer. If Shareholders’
Representative timely delivers a Working Capital Objection Notice to Buyer,
Shareholders’ Representative and Buyer will use reasonable efforts to resolve
any disagreement as to the computation of the Closing Date Working Capital
Amount as soon as practicable, but if they cannot reach a final resolution
within thirty (30) calendar days after Buyer has received the Working Capital
Objection Notice, Buyer and the Shareholders’ Representative will jointly retain
the

5



--------------------------------------------------------------------------------



 



Charlotte, North Carolina office of KPMG (the “Working Capital Firm”) to resolve
their disagreement. Buyer and Shareholders’ Representative will direct the
Working Capital Firm to render a determination within thirty (30) calendar days
of its retention and Buyer and Shareholders’ Representative and their respective
agents will cooperate with the Working Capital Firm during its engagement. The
Working Capital Firm will consider only those items and amounts in the Closing
Date Balance Sheet set forth in the Working Capital Objection Notice which Buyer
and Shareholders’ Representative are unable to resolve. In resolving any
disputed item, the Working Capital Firm may not assign a value to any item
greater than the greatest value for such item claimed by either party or less
than the smallest value for such item claimed by either party. The Working
Capital Firm’s determination will be based on such review as the Working Capital
Firm deems necessary to make its determination, and on the definition of the
Closing Date Working Capital Amount (and rules governing the calculation
thereof) included herein. The determination of the Closing Date Working Capital
Amount by the Working Capital Firm will be conclusive and binding upon Buyer and
Sellers. Buyer, on the one hand, and Sellers, on the other hand, shall bear the
costs and expenses of the Working Capital Firm based on the percentage which the
portion of the contested amount not awarded to each party bears to the amount
actually contested by or on behalf of such party. The Closing Date Working
Capital Amount, as finally determined pursuant to this Section 1.5(b), is
referred to herein as the “Actual Closing Date Working Capital Amount.”
          (c) Payment of Working Capital Adjustments.
               (i) If the Actual Closing Date Working Capital Amount exceeds the
Baseline Working Capital Amount, Buyer shall, within five (5) business days
after the determination thereof, pay to the Shareholders’ Representative (for
the benefit of the Sellers) an amount equal to the amount by which (A) the
Actual Closing Date Working Capital Amount exceeds (B) the Baseline Working
Capital Amount. Such payment shall be payable by Buyer to Shareholders’
Representative (or, at the election of the Shareholders’ Representative, to the
Cash Escrow Agent) in accordance with written instructions to be provided by
Shareholders’ Representative to Buyer no less than one (1) business day after
the determination thereof. Such payment shall be made by Buyer to Shareholders’
Representative in cash by wire transfer of immediately available funds in United
States Dollars to the account designated by Shareholders’ Representative.
               (ii) If the Actual Closing Date Working Capital Amount is less
than the Baseline Working Capital Amount, Sellers, shall, within five
(5) business days after the determination thereof, pay to Buyer an aggregate
amount equal to the amount by which (A) the Baseline Working Capital Amount
exceeds (B) the Actual Closing Date Working Capital Amount. Any such payment
obligation will first be satisfied by the Shareholders’ Representative using the
Cash Escrow Amount (to the extent held in escrow), with the balance of any
unsatisfied payment obligation to be payable jointly and severally by Sellers to
Buyer in accordance with written instructions to be provided by Buyer to the
Shareholders’ Representative and, if applicable, to the Sellers or any one of
them no less than one (1) business day after the determination thereof. Such
payments shall be made in cash by wire transfer of immediately available funds
in United States Dollars to the Company to an account designated by the Company.

6



--------------------------------------------------------------------------------



 



               (iii) If, pursuant to Section 1.5(a) above, a dispute exists as
to the final determination of the Actual Closing Date Working Capital Amount,
the Company and Buyer, on one hand, and Sellers, on the other hand, shall
promptly pay to the other, as appropriate in accordance with Sections 1.5(c)(i)
and 1.5 (c)(ii), such amounts as are not in dispute, pending final determination
of such dispute pursuant to Section 1.5(b).
     1.6. Restricted Securities; Restrictions on Transfer. The Company, the
Significant Shareholders and the Shareholders’ Representative hereby acknowledge
and agree and, by executing and delivering the Individual Seller Agreements
connection with the Closing, each other Seller individually acknowledges and
agrees to the following:
          (a) Each Seller acknowledges that such Seller is aware that the
issuance of the Common Stock in connection with the Agreement has not been
registered under the Securities Act of 1933, as amended (the “Securities Act”).
Each Seller is acquiring the Common Stock hereunder for its own account and not
with a view to a distribution within the meaning of Section 2(11) of the
Securities Act. The Common Stock acquired by such Seller shall be subject to the
restrictions of the Buyer’s Insider Trading Policy and all applicable United
States securities trading laws and regulations. Each Seller has such knowledge
and experience in financial and business matters in general and investments in
particular so as to be capable of evaluating the merits and risks of the
acquisition of the Common Stock hereunder, and each Seller has been advised by
persons sophisticated in these matters and has retained legal counsel in
connection with the transactions contemplated hereby.
     Until the Common Stock is eligible for resale under Rule 144 promulgated
under the Securities Act (“Rule 144”), all certificates representing Common
Stock issued hereunder shall bear the following legend:
“The shares of Common Stock of Michael Baker Corporation have not been
registered under the Securities Act of 1933, as amended, or the securities laws
of any state and may not be sold or otherwise disposed of except pursuant to an
effective registration statement under such Act and applicable state securities
laws or there is presented to Michael Baker Corporation an opinion of counsel
reasonably satisfactory to Michael Baker Corporation to the effect that
registration is not required.”
          (b) Each Seller hereby agrees not to sell, offer, contract or grant
any option to sell (including without limitation any short-sale) pledge,
transfer, establish a “put-equivalent position” within the meaning of
Rule 16a-1(h) under the Securities Exchange Act of 1934, as amended, or
otherwise dispose of any of the Common Stock received as a result of the Stock
Purchase Price for a period commencing on the Closing Date and continuing for a
period through and including the six (6) month anniversary of the Closing Date.
Without limiting the foregoing, each Seller further agrees that the foregoing
limitations shall apply to the Escrow Shares for a period commencing on the
Closing Date and continuing through the end of the Escrow Period.

7



--------------------------------------------------------------------------------



 



ARTICLE II
REPRESENTATIONS AND WARRANTIES
     2.1. Representations and Warranties by the Significant Shareholders and the
Company Group. The Significant Shareholders and the Company Group jointly and
severally represent and warrant to Buyer, except as set forth in the disclosure
schedule delivered to Buyer by Sellers and the Company and attached hereto (the
“Disclosure Schedule”), as follows:
          (a) Title to Shares. Sellers are the sole registered and beneficial
owners of the Shares, and have, and at the Closing will transfer to Buyer (or
its designee as contemplated by Section 1.1(b)), good and marketable title to
the Shares and will transfer the Shares free and clear of all security
interests, liens, restrictions, pledges, charges, escrows, options, rights of
first refusal, mortgages, indentures, security agreements or other encumbrances
(each a “Lien” and, collectively, “Liens”), and with no restriction on the
voting rights, transfer rights and the other incidents of record and beneficial
ownership pertaining to the Shares. The Company directly or indirectly legally
and beneficially owns all of the issued and outstanding capital stock of each
Subsidiary.
          (b) Organization, Standing and Power.
               (i) Section 2.1(b)(i) of the Disclosure Schedule contains a
complete and accurate list for the Company of the jurisdiction of incorporation
of and each other jurisdiction in which it is authorized to do business. The
Company is a corporation duly organized, validly existing and in good standing
under the laws of South Carolina and has all requisite corporate power and
authority to own, lease and operate its properties and to carry out its business
as now being conducted. The Company is duly qualified to do business as a
foreign corporation and is in good standing under the laws of each state or
other jurisdiction in which the ownership or use of properties owned by it, or
the nature of the activities conducted by it, requires such qualification except
where the failure to be so qualified could not reasonably be expected to have a
Material Adverse Effect. As used in this Agreement, a “Material Adverse Effect”
means an event, circumstance or condition which: (A) if quantifiable, would
result in a cost, liability or other expense of more than $250,000 or (B) if not
quantifiable, could otherwise reasonably be expected to have a material adverse
effect on the business, financial condition or results of operations of the
Company, any Subsidiary or any Affiliated Entity (collectively, the “Company
Group”), taken as a whole, or upon the Company or The LPA Group of North
Carolina, P.A., a North Carolina professional corporation (the “North Carolina
Affiliated Entity”) or the Company’s or the North Carolina Affiliated Entity’s
ability to perform under this Agreement; provided, however, that the following
shall not be taken into consideration in determining whether a Material Adverse
Effect has occurred: (A) any change in general national or regional economic or
financial conditions, except to the extent such change disproportionately
affects the Company Group, taken as a whole, the Company or the North Carolina
Affiliated Entity, (B) any change in economic conditions affecting the Company
Group’s industry, except to the extent such change disproportionately affects
the Company Group, taken as a whole, the Company or the North Carolina
Affiliated Entity, (C) any change in general regulatory or political conditions,
including any engagements of hostilities, acts of war or terrorist activities or
changes imposed by a Governmental Authority associated with additional security,
except to the extent such change disproportionately affects the Company Group,
taken as a whole, the

8



--------------------------------------------------------------------------------



 



Company or the North Carolina Affiliated Entity, (D) any change in laws, except
to the extent such change disproportionately affects the Company Group, taken as
a whole, the Company or the North Carolina Affiliated Entity, (E) any change
related to or arising from any action to be taken pursuant to or in accordance
with this Agreement, or (F) any change related to or arising from the
announcement or pendency of the transactions contemplated hereby.
               (ii) Section 2.1(b)(ii) of the Disclosure Schedule contains a
complete and accurate list of each subsidiary of the Company (each a
“Subsidiary” and, collectively, the “Subsidiaries”) and for each Subsidiary,
identifies its jurisdiction of incorporation and each other jurisdiction in
which it is authorized to do business. Each Subsidiary is a corporation duly
organized, validly existing and in good standing under the laws of its state of
incorporation as set forth on Section 2.1(b)(ii) of the Disclosure Schedule and
has all requisite corporate power and authority to own, lease and operate its
properties and to carry out its business as now being conducted. Each Subsidiary
is qualified to do business as a foreign corporation and is in good standing
under the laws of each state or other jurisdiction in which the ownership or use
of properties owned by it, or the nature of the activities conducted by it,
requires such qualification except where the failure to be so qualified could
not reasonably be expected to result in a Material Adverse Effect. The Company
does not directly or indirectly own any capital stock of, or other equity
interests in, any entity, except as set forth on Section 2.1(b)(ii) of the
Disclosure Schedule.
               (iii) Section 2.1(b)(iii) of the Disclosure Schedule contains a
complete and accurate list for each Affiliated Entity of its jurisdiction of
incorporation and each other jurisdiction in which it is authorized to do
business. Each Affiliated Entity is a corporation duly organized, validly
existing and in good standing under the laws of its state of incorporation as
set forth on Section 2.1(b)(iii) of the Disclosure Schedule and has all
requisite corporate power and authority to own, lease and operate its properties
and to carry out its business as now being conducted. Each Affiliated Entity is
qualified to do business as a foreign corporation and is in good standing under
the laws of each state or other jurisdiction in which the ownership or use of
properties owned by it, or the nature of the activities conducted by it,
requires such qualification except where the failure to be so qualified could
not reasonably be expected to result in a Material Adverse Effect. No Affiliated
Entity owns, directly or indirectly, any capital stock of, or other equity
interests in, any entity.
               (iv) The Company has delivered to Buyer true, correct and
complete copies of all of the organizational documents of the Company and each
other entity in the Company Group, in each case as currently in effect.
               (v) The Company has delivered to Buyer true, correct and complete
copies of the organizational documents of the Company’s Louisiana TIMED Managers
joint venture (the “LTM JV”).
          (c) Binding Agreement. This Agreement has been duly executed and
delivered by each of the Seller Parties and by the Shareholders’ Representative
pursuant to all necessary authorization and is the valid and binding obligation
of each Seller Party and the Shareholders’ Representative, enforceable against
such Seller Party and the Shareholders’ Representative in accordance with its
terms, subject, as to enforcement, to bankruptcy,

9



--------------------------------------------------------------------------------



 



insolvency, fraudulent transfer, reorganization, moratorium and other laws of
general applicability relating to or affecting creditors’ rights and to general
equity principles.
          (d) Conflicts; Consents. Except as set forth on Section 2.1(d) of the
Disclosure Schedule, neither the execution and delivery of this Agreement, the
consummation of the transactions contemplated hereby nor compliance by the
Sellers Parties with any of the provisions hereof will: (i) conflict with or
result in a breach of the charter, by-laws or other constitutive documents of
the Seller Parties, (ii) conflict with or result in a default (or give rise to
any right of termination, cancellation or acceleration) under any of the
provisions of any contract identified on Section 2.1(l) of the Disclosure
Schedule, (iii) violate any law, statute, rule or regulation or order, writ,
injunction or decree applicable to the Seller Parties or any Subsidiary or a
Seller Party’s or any Subsidiary’s properties or assets, or (iv) result in the
imposition or creation of any Lien upon or with respect to the Shares or the
assets of the Company or any other entity in the Company Group. Except as set
forth on Section 2.1(d) of the Disclosure Schedule, no consent or approval by,
or any notification of or filing with, any public body or authority is required
to be obtained or made at or prior to the Closing by the Seller Parties or any
Subsidiary, in connection with the execution, delivery and performance by the
Seller Parties of this Agreement or the consummation of the transactions
contemplated hereby.
          (e) Capitalization; Equity Interests. Section 2.1(e) of the Disclosure
Schedule sets forth the authorized capital stock and the number of issued and
outstanding shares of each class of stock of the Company and each other entity
in the Company Group, together with the names of the holders of all such
outstanding shares and the percentage of outstanding shares held by each such
holder. Except as set forth on Section 2.1(e) of the Disclosure Schedule, there
are no other shares of capital or other equity securities of the Company or any
other entity in the Company Group issued or outstanding. All of the Shares and
the capital stock of any Subsidiary are validly issued and outstanding, fully
paid and nonassessable. Neither Sellers nor any other any individual,
corporation, partnership, limited liability company, joint venture, estate,
trust, association, organization, labor union, or other entity or Governmental
Authority (each, a “Person”) is entitled to any preemptive or similar rights
with respect to the Shares or the capital stock of any Subsidiary. Except as
otherwise noted in Section 2.1(e) of the Disclosure Schedule, there are no
options, warrants, call agreements, convertible securities or other rights,
agreements, arrangements or commitments or of any character relating to the
capital stock of the Company or any other entity in the Company Group or
obligating Sellers, the Company or any other entity in the Company Group to
issue or sell any of the Shares or any other shares of capital stock of, or any
other interest in, the Company or any other entity in the Company Group. Except
for the shareholder agreements listed in Section 2.1(e) of the Disclosure
Schedule (the “Existing Shareholder Agreements”), all of which shall be
terminated effective at or prior to Closing as contemplated by Section 4.1(s),
there are no agreements relating to the Shares or the capital stock of the
Company or any other entity in the Company Group to which Sellers, the Company
or any other entity in the Company Group is a party or by which any of them is
bound.
          (f) Material Facts; Disclosure. To the Company’s Knowledge, none of
this Agreement, the Disclosure Schedule, the Individual Seller Agreements and
the certificates delivered to Buyer by a Seller Party pursuant to Section 4.1
contains, or will contain, any untrue statement of a material fact or omits, or
will omit, to state any material fact required to be stated

10



--------------------------------------------------------------------------------



 



herein or therein or necessary in order to make the statements contained herein
or therein, in light of the circumstances in which they were made, not
misleading.
          (g) Customers. Section 2.1(g) of the Disclosure Schedule sets forth
(i) the name of each customer that generated revenues for the Company or any
other entity in the Company Group with an aggregate value for each such customer
of $500,000 or more during each of the calendar years 2009 and 2008 and (ii) the
amount of which each such customer was invoiced during each such periods. Each
of those customers marked with an asterisk listed on Section 2.1(g) of the
Disclosure Schedule constituted ten percent (10%) or more of the gross annual
revenues of the Company Group during such calendar year. Neither the Company nor
any other entity in the Company Group has received any written or, to the
Company’s Knowledge, oral notice that any customer listed on Section 2.1(g) of
the Disclosure Schedule either (A) has ceased, or will cease, to use the
services of the Company or any other entity in the Company Group pursuant to the
customer’s current arrangement or contract with any entity in the Company Group,
(B) has substantially reduced or will substantially reduce, the use of the
services of the Company or any other entity in the Company Group or (C) has
sought, or is seeking, to reduce the price it will pay for services of the
Company or any other entity in the Company Group, including in each case after
the consummation of the transactions contemplated hereby. To Company’s
Knowledge, no customer of the Company or any other entity in the Company Group
has otherwise threatened to take any action described in the preceding sentence
as a result of the consummation of the transactions contemplated by this
Agreement. Except as disclosed on Section 2.1(g) of the Disclosure Schedule, to
the Company’s Knowledge, (i) the Company and each other entity in the Company
Group have timely performed their respective obligations under each ongoing
contract or commitment obligating such entity to sell or deliver products or
perform services, (ii) neither the Company nor any other entity in the Company
Group has received or recognized revenue in excess of the percentage of work
completed under any such contract or commitment, and (iii) no such contract or
commitment could reasonably be expected to result in a loss upon completion of
performance in accordance with the terms applicable thereto. For purposes of
this Agreement, as to a particular matter, the “Company’s Knowledge” shall mean
(i) the actual knowledge of Arthur E. Parrish, R. Glen Lott, Elham Farzam, Amir
Fouladgar, Mark Friendly, Ken Holt, Paul Holt, Harold Linnenkohl, Robert Probst,
Dain Riley and Dennis Wiehl (the “Knowledge Group”), or any one of them, as to
such matter or (ii) such knowledge as any individual in the Knowledge Group
would have after making such inquiry as would be reasonable under the
circumstances.
          (h) Absence of Changes. Since December 31, 2009, there has been no
change or event having, or which reasonably could be expected to result in, a
Material Adverse Effect. Except as set forth in Section 2.1(h) of the Disclosure
Schedule and except as contemplated by Section 4.1(b), since December 31, 2009,
the Company and the other entities in the Company Group have conducted their
business only in the ordinary course of business consistent with past practice.
Without limiting the foregoing, since December 31, 2009, there has not been any:
               (i) change in the authorized or issued capital stock of the
Company or any other entity in the Company Group; grant of any stock option or
right to purchase shares of capital stock of the Company or any other entity in
the Company Group; issuance of any security convertible into such capital stock;
grant of any registration rights; purchase, redemption, retirement, or other
acquisition by the Company or any

11



--------------------------------------------------------------------------------



 



other entity in the Company Group of any shares of any such capital stock; or
declaration or payment of any dividend or other distribution or payment in
respect of shares of capital stock;
               (ii) amendment to the organizational documents of the Company or
any other entity in the Company Group;
               (iii) payment or increase, or commitment to pay or increase, by
the Company or any other entity in the Company Group of any bonuses, salaries,
or other compensation to any shareholder, director, officer, agent, consultant
or (except in the ordinary course of business consistent with past practice)
employee or entry into any employment, severance, or similar contract with any
shareholder, director, officer, agent, consultant or employee;
               (iv) adoption of, or increase in the payments to or benefits
under any Plan (as defined in Section 2.1(o)) for or with any employees of the
Company or any other entity in the Company Group;
               (v) damage to or destruction or loss of any asset or property of
the Company or any other entity in the Company Group whether or not covered by
insurance which could be expected to have a Material Adverse Effect;
               (vi) entry into, failure to renew, termination of, or receipt of
notice of termination of (i) any license (other than end-user licenses in the
ordinary course of business consistent with past practice), vendor,
distributorship, dealer, sales representative, joint venture, credit, or similar
agreement, or any other contract or transaction (or series of related contracts
or transactions), other than contracts or transactions with sub-consultants,
involving a total remaining commitment by the Company or any other entity in the
Company Group of at least $500,000, and (ii) any contracts with sub-consultants
with respect to the Company Group’s projects listed on Schedule 2.1(h) and
(iii) any contract or transaction (or series of related contracts or
transactions) pursuant to which the Company or any other entity in the Company
Group currently expects to receive in excess of $500,000 in the aggregate,
including contracts with customers involving the provision of goods or services
meeting the foregoing dollar threshold;
               (vii) sale (other than sales of inventory in the ordinary course
of business consistent with past practice), lease, or other disposition of any
asset or property of the Company or any other entity in the Company Group or
Lien on any material asset or property of the Company or any other entity in the
Company Group;
               (viii) cancellation or waiver of any claims or rights with a
value to the Company Group in excess of an aggregate of $50,000;
               (ix) change in the accounting methods used by the Company or any
other entity in the Company Group;

12



--------------------------------------------------------------------------------



 



               (x) incurrence or assumption by the Company or any other entity
in the Company Group of any Indebtedness or any other obligation or liability,
absolute, accrued, contingent or otherwise, except current liabilities in the
ordinary course of business consistent with past practice, or the incurrence of
any Lien upon the assets of the Company or any other entity in the Company
Group;
               (xi) capital expenditures, additions or improvements by the
Company or any other entity in the Company Group in excess of an aggregate of
$150,000;
               (xii) institution, settlement or agreement to settle any
litigation, action or proceeding by the Company or any other entity in the
Company Group other than in the ordinary course of business consistent with past
practice;
               (xiii) failure by the Company or any other entity in the Company
Group to maintain in full force and effect policies of insurance in effect at
December 31, 2009;
               (xiv) election or change in any election, change in any annual
accounting period, filing of any amended tax return, entry into any closing
agreement, settlement of any claim for Taxes or assessment of Taxes relating to
the Company or any other entity in the Company Group, surrender of any right to
claim a refund of Taxes, consent to any extension or waiver of the limitation
period applicable to any claim for Taxes or assessment of Taxes relating to the
Company or any other entity in the Company Group, or other similar action
relating to the filing of any tax return or the payment of any Taxes, if such
election, adoption, change, amendment, agreement, settlement, surrender, consent
or other action could have the effect of increasing the liability for Taxes of
the Company or any other entity in the Company Group for any period ending after
the Closing Date or decreasing any tax attribute of the Company or any other
entity in the Company Group existing on the Closing Date;
               (xv) entry into, or commitment to enter into, any Affiliate
Transaction; or
               (xvi) written, or, to the Company’s Knowledge, oral agreement by
the Company or any other entity in the Company Group to do any of the foregoing.
          (i) Tax Matters.
               (i) The taxable income of the Company and each other entity in
the Company Group is determined under the “cash receipts and disbursements
method” as defined in section 1.446-1(c)(1)(i) of the Treasury Regulations. The
Company and each other entity in the Company Group have filed on a timely basis
all federal, state, local and foreign tax returns and tax reports that are
required to be filed by or with respect to the activities of the Company Group
and that were due prior to the date hereof and the Closing Date with the
appropriate governmental agencies in all jurisdictions in which such returns and
reports are required to be filed, and such tax returns and tax reports are true,
correct and complete. The Company and each other entity in the Company Group has
paid or caused to be paid on a timely basis and within the time and in the
manner prescribed by law all income, profits, franchise, sales, use, occupation,
property, excise,

13



--------------------------------------------------------------------------------



 



employment and other taxes (including interest, penalties and withholdings
payable in respect of such taxes) (collectively, “Taxes”) due from and payable
by or with respect to the Company or any other entity in the Company Group for
all tax periods prior to Closing. The Most Recent Balance Sheet (referred to in
Section 2.1(q)) properly reflects all deferred tax liabilities of the Company
Group in accordance with GAAP. The Company has made available to Buyer complete,
current and correct copies of the Company’s and each other entity in the Company
Group’s tax returns which were requested by Buyer.
               (ii) Neither the Company nor any other entity in the Company
Group has taken, and Seller Parties have not caused or permitted the Company or
any other entity in the Company Group to take, any action that would require an
adjustment pursuant to Section 481 of the Internal Revenue Code of 1986, as
amended (the “Code”), by reason of a change in accounting method or otherwise
(other than a change in accounting method resulting from the transactions
contemplated by this Agreement), and there is no application pending with any
Governmental Authority requesting permission for any changes in any accounting
period. Neither the Company nor any other entity in the Company Group has filed
a consent under Section 341(f)(1) of the Code or agreed to have the provisions
of Section 341(f)(2) of the Code apply to any disposition of “subsection
(f) assets” as such term is defined in Section 341(f)(4) of the Code.
               (iii) Except as set forth on Section 2.1(h)(iii) of the
Disclosure Schedule, (A) no Tax assessment or deficiency which has not been paid
has been made or proposed against the Company or any other entity in the Company
Group, (B) none of the tax returns or tax reports are being, or to the Company’s
Knowledge, threatened to be, examined or audited, (C) no consents waiving or
extending any applicable statutes of limitations for such tax returns, or any
Taxes required to be paid thereunder, have been filed, and (D) there are no
Liens for unpaid Taxes on any of the assets of the Company or any other entity
in the Company Group.
               (iv) None of the tax returns contains any position which is or
could be subject to penalties under Section 6662 of the Code.
               (v) Neither the Company nor any other entity in the Company Group
is a party to any agreement, contract, arrangement or plan that has resulted or
would result, individually or in the aggregate, in the payment of any “excess
parachute payments” within the meaning of Section 280G of the Code.
               (vi) All Taxes that the Company or any other entity in the
Company Group is or was required by a Governmental Authority to withhold or
collect have been duly withheld or collected and, to the extent required, have
been paid to the proper Governmental Authority.
               (vii) Neither the Company nor any other entity in the Company
Group (other than LPA Group of Canada, Inc.) is a “foreign person” within the
meaning of Section 1445(f)(3) of the Code.

14



--------------------------------------------------------------------------------



 



          (viii) Neither the Company nor any other entity in the Company Group
is subject to any Tax sharing agreement, plan or policy that has application on
or after the Closing Date. Neither the Company nor any other entity in the
Company Group is liable for any Tax of any other Person under Treasury
Regulation Section 1.1502-6 or otherwise.
          (ix) Each Plan that provides for nonqualified deferred compensation
has, since January 1, 2005, been operated and maintained materially in
accordance with a good faith, reasonable interpretation of Section 409A of the
Code, as determined under applicable guidance of the Department of Treasury and
IRS, as was in effect from time to time, with respect to amounts deferred
(within the meaning of Section 409A of the Code) after January 1, 2005.
          (j) Assets, Property and Related Matters.
          (i) Except as set forth in Section 2.1(j)(i) of the Disclosure
Schedule, the Company or another entity in the Company Group has good title to,
or a valid leasehold interest in, as applicable, all of the properties and
assets (whether real, personal or mixed, and whether tangible or intangible)
that are reflected on the Most Recent Balance Sheet (referred to in
Section 2.1(q) hereof) free and clear of all Liens, other than “Permitted Liens”
(as defined below). Except as set forth on Section 2.1(j)(i) of the Disclosure
Schedule, none of the Sellers nor any Related Persons (as defined below) of the
Sellers own any properties or assets necessary for the conduct of the business
currently conducted by the Company or any other entity in the Company Group. The
assets of the Company Group comprise all of the assets required for the conduct
of the business currently conducted by the Company Group. “Related Persons”
shall mean (A) any immediate family member of an individual, (B) any entity in
which such individual or an immediate family member of such individual has a
material financial interest, and (C) any entity with respect to which such
individual serves as a director, officer, partner, member, trustee or in a
similar capacity. “Permitted Liens” means (A) Liens for Taxes not yet due and
payable, (B) statutory Liens of landlords, (C) Liens of carriers, warehousemen,
mechanics, materialmen and repairmen incurred in the ordinary course and not yet
delinquent, (D) Liens described in Section 2.1(j)(i) of the Disclosure Schedule,
(E) with respect to the leased real property only, Liens and easements due to
zoning and subdivision laws and regulations not violated by the current use of
the leased real property and which, individually or in the aggregate, do not
materially impair the use, operation or occupancy thereof, and (F) with respect
to the leased real property only, reservations, restrictions, easements,
limitations, conditions and other Liens of public record which, individually or
in the aggregate, do not materially impair the use, operation or occupancy
thereof.
          (ii) Section 2.1(j)(ii) of the Disclosure Schedule sets forth a list
of all real property owned or leased by the Company or any other entity in the
Company Group. With respect to property leased by the Company or any other
entity in the Company Group in connection with its business as indicated on
Section 2.1(j)(ii) of the Disclosure Schedule, (A) the Company or the relevant
other entity in the Company Group is the owner and holder of all the leasehold
interests and estates purported to be granted

15



--------------------------------------------------------------------------------



 



by such leases and has not received any written or, to the Company’s Knowledge,
oral notice from any landlord under any such lease that it is in default or
breach thereof and (B) to the Company’s Knowledge, all such leases are in full
force and effect and constitute valid and binding obligations of the Company or
the relevant other entity in the Company Group and of the other parties thereto,
enforceable in accordance with their terms. The use, occupancy and ownership or
leasing by the Company or any other entity in the Company Group of any
buildings, structures or other improvements located at any real property owned
or leased by the Company or the relevant other entity in the Company Group does
not, to the Company’s Knowledge, violate any zoning ordinances or any other
codes or regulations. All of the buildings, structures, improvements and assets
reflected on the Most Recent Balance Sheet are in good operating condition and
repair (except for ordinary wear and tear and routine maintenance requirements)
and are adequate for the uses to which they are being put. No such real property
is subject to any pending or, to the Company’s Knowledge, threatened
condemnation proceeding by any public or quasi-public agency or other authority.
          (k) Patents, Trademarks and Similar Rights. Section 2.1(k) of the
Disclosure Schedule contains a complete and accurate list and summary
description of all Intellectual Property (as defined below) owned or used by, or
licensed by or from, the Company or any other entity in the Company Group. The
Intellectual Property listed on Section 2.1(k) of the Disclosure Schedule
constitutes all Intellectual Property that is necessary for the operation of the
Company’s and each other entity in the Company Group’s business as currently
conducted. Neither Sellers nor any Related Persons of Sellers own any
Intellectual Property necessary for the conduct of the business currently
conducted by the Company and the other entities in the Company Group. All such
Intellectual Property owned by the Company or any other entity in the Company
Group is free and clear of all Liens. To the Company’s Knowledge, no
Intellectual Property owned by the Company or any other entity in the Company
Group infringes in any material respect any rights owned or held by any other
Person. To the Company’s Knowledge, no Person is infringing in any material
respect the rights of the Company or any other entity in the Company Group in
any Intellectual Property. No product or service sold by the Company or by any
other entity in the Company Group violates or infringes in any material respect
any intellectual property right owned or held by any other Person.
               “Intellectual Property” means any trademark, service mark,
service name, trade name, design right, patent or copyright, in each case
whether registered or unregistered, and any trade secret, invention, process,
formula, technology, know-how, design, utility model, computer software
(including documentation and object and source code listings), drawing,
proprietary data, research and development data and other intangible property,
or any other similar type of proprietary intellectual property right (including
any registrations or applications for registration of any of the foregoing and
whether or not capable of protection by patent or by registration).
          (l) Material Contracts. Section 2.1(l) of the Disclosure Schedule
contains a true and complete list of all contracts, agreements and other
instruments to which the Company or any other entity in the Company Group is a
party or which is binding on the Company or the relevant other entity in the
Company Group relating to or involving: (i) outstanding commitments to pay in
excess of $500,000 in the aggregate, excluding contracts with sub-

16



--------------------------------------------------------------------------------



 



consultants, but including contracts for the purchase or sale of assets and
contracts with vendors or suppliers of goods or services meeting the foregoing
dollar threshold; (ii) outstanding commitments with sub-consultants with respect
to the Company Group’s projects listed on Schedule 2.1(h); (iii) any restriction
on the ability of the Company or any other entity in the Company Group to engage
in any business or to do business in any geographic area, (iv) any joint venture
or partnership agreement or similar arrangement, (v) any arrangement with any
Seller or any affiliate thereof or any officer or director of the Company or the
relevant other entity in the Company Group or a member of any such Person’s
immediate family, (vi) any contract or arrangement pursuant to which the Company
or any other entity in the Company Group will or currently expects to receive in
excess of $500,000 in the aggregate in the future, including contracts with
customers involving the provision of goods or services meeting the foregoing
dollar threshold, (vii) any license pursuant to which the Company or any other
entity in the Company Group licenses any Intellectual Property (as licensee or
licensor), (viii) any lease pursuant to which the Company or any other entity in
the Company Group leases any real property (either as lessee or lessor),
(ix) any guaranty or similar undertaking with respect to payment or performance
by a third party, (x) any power of attorney, (xi) any business to be transacted
outside the United States or with any non-United States party, (xii) any
contract, agreement or other instrument between a third party and either Sellers
or any Related Persons of Sellers that relates to the business of the Company or
any other entity in the Company Group, (xiii) any warranty, (xiv) the incurrence
of Indebtedness by the Company or any other entity in the Company Group, (xv) a
termination fee or otherwise requiring payment in exchange for the right to
terminate such agreement, (xvi) contracts which grant exclusivity, which contain
most-favored-pricing clauses or which otherwise restrict or limit the operation
of the business of the Company Group, or (xvii) to the Company’s Knowledge, any
other contract, agreement or instrument that is material to the Company or any
other entity in the Company Group or necessary to the conduct of the business of
the Company or any other entity in the Company Group as currently conducted.
Neither the Company nor any other entity in the Company Group is in default, and
to the Company’s Knowledge, no other party is in default under any such
contract, agreement or instrument, and all such contracts, agreements and
instruments are in full force and effect and constitute legal, valid and binding
obligations of the parties thereto in accordance with their terms.
          (m) Litigation, etc. Except as listed on Section 2.1(m) of the
Disclosure Schedule, there are no lawsuits, actions, claims, investigations or
legal or administrative or arbitration proceedings (each, an “Action”) in
respect of the Company or any other entity in the Company Group pending or, to
the Company’s Knowledge, threatened, whether at law or in equity, or before or
by any federal, state, county, local, foreign or other government or
governmental authority or public agency, court, tribunal, instrumentality,
commission, political subdivision, official, department, board, bureau or body
(each, a “Governmental Authority”), or any order, award, decision, injunction,
judgment, ruling, subpoena or verdict entered, made or rendered (an “Order”) by
any Governmental Authority in respect of the Company or any other entity in the
Company Group.
          (n) Compliance; Governmental Authorizations. At all times up to and
including the Closing Date:

17



--------------------------------------------------------------------------------



 



          (i) the Company and each other entity in the Company Group have
complied and are in compliance in all material respects with all federal, state,
local and foreign laws, ordinances, regulations, interpretations and orders
applicable to the Company or any other entity in the Company Group. The Company
and each other entity in the Company Group have all federal, state, local and
foreign governmental licenses and permits necessary to conduct the business as
currently conducted, except where the failure to obtain such licenses or permits
would not have a Material Adverse Effect, and all such licenses and permits are
in full force and effect.
          (ii) The Company and each other entity in the Company Group validly
holds all permits, licenses, certificates and authorizations (“Environmental
Permits”) required under all applicable laws, ordinances, regulations, rules,
requirements, orders and judgments relating to use, treatment, storage, handling
or disposal of materials or the discharge of chemicals, gases or other
substances or materials into the environment (the “Environmental Laws”), and all
such Environmental Permits are in full force and effect. Neither the Company nor
any other entity in the Company Group has violated or are in violation in any
material respect of any requirements of any Environmental Laws in connection
with the conduct of its business or in connection with the use, maintenance or
operation of any real property now or previously owned, used, leased or operated
by it or any appurtenances thereto or improvements thereon. There are no present
or past conditions relating to the Company or any other entity in the Company
Group or relating to any real property now or previously owned, used, leased or
operated by it or improvements thereon or real property previously owned, used,
leased or operated by the Company or any other entity in the Company Group or
any of their present or past affiliates that could lead to any material
liability of the Company or any other entity in the Company Group for violation
of the Environmental Laws. Neither the Company nor any other entity in the
Company Group has received written or, to the Company’s Knowledge, oral notice
from any authority charged with the enforcement of Environmental Laws of a
violation of any requirements of any Environmental Laws, no proceeding is
pending to revoke or limit any Environmental Permit held by the Company or any
other entity in the Company Group and there is no basis for any such proceeding.
          (iii) To the Company’s Knowledge, (1) there has been no release of any
hazardous or toxic materials, pollutants or contaminants in, on or affecting any
properties now or previously owned, leased or operated by the Company or any
other entity in the Company Group, (2) no underground storage tanks are located
at any property now or previously owned or leased by the Company or any other
entity in the Company Group, and (3) all above-ground storage tanks located on
any property now or previously owned, leased or operated by the Company or any
other entity in the Company Group have been used and maintained in compliance
with all applicable legal requirements, and no leakage or spillage has occurred
with respect to any such storage tank.
          (iv) Neither Company nor any other entity in the Company Group has
received any written or, to the Company’s Knowledge, oral notice that any
property now or previously owned, operated or leased by the Company or any other
entity in the Company Group is listed or is proposed for listing on the National
Priorities List pursuant to the Comprehensive Environmental Response,
Compensation and Liability Act, as

18



--------------------------------------------------------------------------------



 



amended (“CERCLA”), or the Comprehensive Environmental Response, Compensation
and Liability Information System List (“CERCLIS”) or on any similar state or
foreign list of sites requiring investigation or cleanup; and no Lien has been
filed against either the personal or real property of the Company or any other
entity in the Company Group under any Environmental Law, regulation promulgated
thereunder or order issued with respect thereto.
          (o) Labor Relations; Employees.
          (i) Neither the Company nor any other entity in the Company Group has
entered into a contract, arrangement or other agreement with any labor union,
trade union or other association representing any employees of the Company or
any other entity in the Company Group. There is no labor dispute or work
stoppage pending or, to the Company’s Knowledge, threatened against the Company
or any other entity in the Company Group, there is no unfair labor practice
charge or complaint or other action against the Company or any other entity in
the Company Group pending or, to the Company’s Knowledge, threatened before the
National Labor Relations Board or any other U.S. or similar foreign governmental
authority or agency, during the past three years, there has been no labor strike
or work stoppage actually pending or, to the Company’s Knowledge, threatened
against or affecting the Company or any other entity in the Company Group, no
question concerning representation is pending or, to the Company’s Knowledge,
threatened respecting employees of the Company or any other entity in the
Company Group, and no written grievance is pending. The Company and each other
entity in the Company Group has complied in all material respects with all legal
requirements relating to employment, equal employment opportunity,
nondiscrimination, immigration, wages, hours, benefits, collective bargaining,
the payment of social security and similar taxes, occupational safety and
health, and plant closing. No employee of any entity in the Company Group has
provided written notice of his or her intention to terminate employment with the
entity or Company Group or to terminate his or her employment upon or in
connection with the transactions contemplated by this Agreement. To the actual
knowledge of the Knowledge Group, or any one of them, no management employee of
any entity in the Company Group and no group of employees of any entity in the
Company Group has any plans to terminate his, her or their employment, and no
entity within the Company Group has a present intention to terminate the
employment of any employee. Except as set forth on Schedule 2.1(o)(i), there are
no legal actions, proceedings, audits, investigations, charges, claims,
complaints, or grievances are pending or, to Company’s Knowledge, threatened
respecting, involving, by or on behalf of, any applicant for employment, any
current employee or any former employee, or other person performing services, or
any class of the foregoing, whether in the form of claims for employment
discrimination, harassment, retaliation, wrongful discharge, breach of contract,
unfair business practice, unfair labor practices, wage and hour, tort, unfair
competition or otherwise.
          (ii) The Company has delivered to Buyer: (A) true and complete copies
of each pension, retirement, savings, deferred compensation, and profit-sharing
plan (including any trust, custodial or insurance agreements thereunder) and
each stock option, stock appreciation, stock purchase, performance share, bonus
or other incentive

19



--------------------------------------------------------------------------------



 



plan, severance plan, health, group insurance or other welfare plan, vacation
policies, holiday pay policies, severance pay policies, sick or personal pay
policies, incentive bonus programs, company car policies and service award
policies, or other similar plans or arrangements and any “employee benefit plan”
within the meaning of Section 3(3) of the Employee Retirement Income Security
Act of 1974, as amended (“ERISA”), under which the Company or any other entity
in the Company Group has any current or future obligation or liability to make
contributions or other payments or to provide compensation or benefits or under
which any employee or former employee (or beneficiary of any employee or former
employee) of the Company or any other entity in the Company Group has or may
have any current or future right to compensation or benefits (the term “plan”
shall include any contract, agreement, plan, policy, program or understanding,
each such plan being hereinafter referred to individually as a “Plan”); (B) any
correspondence from or to the Internal Revenue Service (“IRS”), Department of
Labor (“DOL”), or any other Governmental Authority during the last three
(3) years relating to such Plan(s) including, but not limited to, any Form 5500
Annual Reports; (C) a list of all such Plan(s) is set forth on the attached
Section 2.1(o)(ii)(C) of the Disclosure Schedule; (D) true and complete copies
of each employment agreement with respect to individuals to which any entity in
the Company Group is a party and any amendments thereto; and (E) a list of any
private administrative exemptions from any transactions prohibited by ERISA
section 406 that has been granted to the Company or any entity in the Company
Group by DOL.
          (iii) Each Plan which is an “employee pension benefit plan” within the
meaning of Section 3(2) of ERISA and related trust is a prototype plan that has
a favorable opinion letter from the IRS, and, to the Company’s Knowledge, no
amendment to, or failure to amend, any such Plan adversely affects its tax
qualified status, and with respect to each such Plan: (A) no transaction
prohibited by ERISA section 406 has occurred (other than a transaction that is
the subject of a statutory or administrative exemption) which would result in a
material liability to the Company or any other entity in the Company Group; (B)
neither the Company nor any other entity in the Company Group has a material
liability to the IRS with respect to any such Plan, including any excise tax
liability imposed by Chapter 43 of the Code; (C) neither the Company nor any
other entity in the Company Group has any material liability to pay any civil
penalty under ERISA sections 502 or 4071; and (D) the Company and each other
entity in the Company Group has timely filed all required reports (including,
but not limited to, Form 5500 Annual Reports), and all notices and disclosures
have been timely provided to affected Plan participants, as required by ERISA
and the Code, except and to the extent that such failure would not result in a
material liability to the Company or any other entity in the Company Group.
          (iv) Each such Plan which is an “employee welfare benefit plan” within
the meaning of ERISA section 3(1) has been operated in all material respects in
accordance with ERISA, the Code, and all other applicable laws, including, but
not limited to, the requirements of ERISA section 601 and Code section 4980B.
          (v) Neither the Company nor any other entity in the Company Group nor
any entity treated or previously treated as a single employer with any member of
the

20



--------------------------------------------------------------------------------



 



Company Group under Code section 414 maintains or has an obligation to
contribute to, and within the six-year period ending on Closing, has not
previously maintained or had an obligation to contribute to or had any other
liability under or with respect to, a “multi-employer plan” as defined in ERISA
section 3(37) or any Plan subject to the funding requirements of ERISA section
303 or Code Section 412 (other than a money purchase pension plan) or to the
requirements or coverage of Title IV of ERISA. Neither the Company nor any other
entity in the Company Group: (A) maintains, and has not previously maintained a
“multiple employer welfare arrangement” as those terms are defined in ERISA
section 3(40), or a “voluntary employees’ beneficiary association” as that term
is defined in Code section 501(c)(9); (B) has any contract, plan or commitment
to create any additional Plans or to materially modify any existing Plan;
(C) except to the extent required by ERISA section 601 and Code section 4980B,
has agreed to provide health or welfare benefits to any retired or former
employees and is not obligated to provide health or welfare benefits to any
active employee following such employee’s retirement or termination of
employment; or (D) has agreed to “gross up” or otherwise compensate any such
individual because of the imposition of any excise tax on a payment to such
individual, or (E) has any material liability, nor has taken any action that
would give rise to such liability, including under any Plan, arising out of the
treatment of any service provider as a consultant or independent contractor and
not as an employee.
          (vi) There are no lawsuits, actions, claims, investigations or legal
or administrative or arbitration proceedings (other than routine uncontested
claims for benefits) pending or, to the Company’s Knowledge, threatened, with
respect to any Plan or the assets of any Plan. With respect to each Plan, all
contributions (including employee salary reduction contributions) and all
material insurance premiums that have become due have been paid, and any such
expense accrued but not yet due has been properly reflected in the Most Recent
Balance Sheet. Except as reflected in the Most Recent Balance Sheet, there is no
liability relating to any Plan that could reasonably be expected to have a
Material Adverse Effect.
          (vii) All outstanding options for Shares and other equity awards based
upon or related to Shares, including without limitation options and awards
evidenced by Equity Agreements and/or subject to Equity Payments, may be
cancelled, terminated and extinguished prior to the Closing through the
provision of Equity Payments, and, except as set forth in Section 2.1(o) of the
Disclosure Schedule, no such options or awards, payments with respect to such
options or awards, or rights to be granted such options or awards shall be
outstanding upon the Closing. The Company has paid at or prior to Closing the
one-third (1/3) cash bonus payment required to be made by the Company in
connection with the consummation of the Closing under Section 2.2(a) of the Cash
Bonus Equity Agreements.
          (viii) Except as set forth on Section 2.1(o) of the Disclosure
Schedule, the Purchase and Sale contemplated hereunder will not by itself or in
combination with any other event (without regard to whether such event has or
may occur) (i) cause any Plan to increase benefits payable to any participant or
beneficiary, (ii) entitle any current or former employee or other service
provider of any entity in the Company Group to severance pay, unemployment
compensation or any other payment, benefit or award or

21



--------------------------------------------------------------------------------



 



(iii) accelerate or modify the time of payment or vesting, or increase the
amount of any benefit, award or compensation due any such employee or service
provider.
          (p) Brokers. The Company Group is represented by McColl Partners LLC
and the costs and any fees or commissions paid to McColl Partners LLC in
connection with the transactions contemplated by this Agreement shall be the
sole responsibility of Sellers. Except for McColl Partners LLC, no agent,
broker, investment banker or other Person acting on behalf of Sellers or the
Company Group or under the authority of Sellers or the Company Group is or will
be entitled to any broker’s or finder’s fee or any other commission or similar
fee directly or indirectly from any of the parties hereto in connection with any
of the transactions contemplated hereby.
          (q) Financial Statements.
          (i) The Company has delivered to Buyer audited consolidated balance
sheets of the Company Group as of December 31, 2006, 2007, 2008 and 2009,
including the notes thereto (the “Consolidated Balance Sheets”), and the related
audited statements of income, statement of changes in stockholders’ equity and
statement of cash flows for the fiscal years then ended (together with the
Consolidated Balance Sheets, collectively the “Financial Statements”). The term
“Most Recent Balance Sheet” shall refer to the December 31, 2009 Consolidated
Balance Sheet.
          (ii) The Financial Statements and notes thereto are true and correct
in all material respects. Each of the Consolidated Balance Sheets fairly
presents in all material respects the assets, liabilities and financial
condition of the Company Group on a consolidated basis as of the date of such
Consolidated Balance Sheet, and each statement of income and cash flows included
in the Financial Statements fairly presents in all material respects the results
of operations, changes in stockholders’ equity and cash flow of the Company
Group for the periods referred to in such statements, in each case in accordance
with applicable GAAP (except as expressly noted therein or as disclosed in
Section 2.1(q) of the Disclosure Schedule). Notwithstanding the foregoing, it is
understood that the leases (the “Automotive Leases”) listed in Section 2.1(q) of
the Disclosure Schedule were treated as operating leases in each of the
Financial Statements other than those for the calendar year ended December 31,
2009.
          (r) Accounts Receivable. Section 2.1(r) of the Disclosure Schedule
lists all accounts receivable of the Company and each other entity in the
Company Group that are reflected on the Most Recent Balance Sheet (collectively,
the “Accounts Receivable”), and any reserves shown on the accounting records of
the Company or any other entity in the Company Group relating to such Accounts
Receivable. The Accounts Receivable represent valid and enforceable obligations
arising from sales actually made or services actually performed. Unless paid
prior to the Closing Date, the Account Receivable are, and will be as of the
Closing Date, current and collectible net of the respective reserves shown on
the accounting records of the Company and each other entity in the Company Group
as of the Closing Date and, subject to such reserves, each of such Accounts
Receivable either has been or will be collected in full, without any setoff,
within eighteen (18) months from the Closing Date. In the event (i) a Buyer
Indemnitee receives a payment of Damages pursuant to Section 5.1(a)(i) as a
result of a breach

22



--------------------------------------------------------------------------------



 



of the representation set forth in the preceding sentence and (ii) the Company
subsequently receives payment in respect of the particular Account Receivable
which gave rise to such payment of Damages (a “Subsequent Payment”), Buyer shall
pay over to Sellers’ Representative, for the benefit of Sellers, the amount of
such Subsequent Payment.
          (s) No Undisclosed Liabilities. To the Company’s Knowledge, neither
the Company nor any other entity in the Company Group has any liabilities of any
nature (whether known or unknown and whether absolute, accrued, contingent, or
otherwise) which exceed, when taken together in the aggregate for the entire
Company Group, $250,000 except for (i) liabilities or obligations reflected or
reserved against in the Most Recent Balance Sheets or (ii) current liabilities
incurred in the ordinary course of business consistent with past practice since
the respective dates thereof and which are reflected on the Closing Date Balance
Sheet.
          (t) No Indebtedness. Section 2.1(t) of the Disclosure Schedule lists
all Indebtedness of the Company and each other entity in the Company Group. Upon
Closing, after giving effect to Section 1.4, the Company Group will have no
Indebtedness. Except as indicated on Section 2.1(t) of the Disclosure Schedule,
all Liens on the Company’s or any other entity in the Company Group’s assets
shall be released as of the Closing Date. “Indebtedness” shall mean, with
respect to the Company or any other entity in the Company Group, at any time,
without duplication (i) all indebtedness of the Company or any other entity in
the Company Group for borrowed money or for the deferred purchase price of
property, (ii) all reimbursement and other obligations of the Company or any
other entity in the Company Group with respect to letters of credit, bankers’
acceptances and surety bonds, (iii) all obligations of the Company or any other
entity in the Company Group evidenced by notes, bonds, debentures or similar
instruments, (iv) monetary obligations of the Company or any other entity in the
Company Group under any interest rate swap, cap or collar agreement or other
similar agreement or arrangement designed to alter the risks arising from
fluctuations in interest rates, whether contingent or matured, (v) all
Indebtedness referred to in clauses (i)-(iv) above secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien upon or in property or other assets owned by the Company
or any other entity in the Company Group, and (vi) all guarantees of any of the
foregoing. For the avoidance of doubt, accounts payable arising in the ordinary
course of business, advances by the Company or any other entity in the Company
Group and related to the LTM JV, letters of credit issued by Abu Dhabi
Commercial Bank (and fully secured by the Cash Deposit) and the Automotive
Leases shall not constitute “Indebtedness” for purposes of this Agreement.
          (u) Insurance. Section 2.1(u) of the Disclosure Schedule lists all
insurance policies to which the Company or any other entity in the Company Group
is a party or, to the Company’s Knowledge, a third party beneficiary. The
insurance contracts listed in Section 2.1(u) of the Disclosure Schedule are
valid, outstanding and enforceable against the applicable insurer, have not been
terminated and all premiums due and payable thereunder have been paid by the
Company or the relevant other entity in the Company Group. No written or, to the
Company’s Knowledge, oral notice of cancellation or termination has been
received by the Company or the relevant other entity in the Company Group with
respect to any insurance contract listed in Section 2.1(u) of the Disclosure
Schedule. All insurance contracts listed (i) to the Company’s Knowledge, taken
together, provide adequate coverage for the assets and operations of the Company
and each other entity in the Company Group for all risks to which the

23



--------------------------------------------------------------------------------



 



Company or any other entity in the Company Group is normally exposed and
(ii) are sufficient for compliance in all material respects with all legal
requirements and all contracts by which the Company or any other entity in the
Company Group is bound. The Company and each other entity in the Company Group
has given timely notice to the insurers of all claims that may be insured.
          (v) Suppliers. Section 2.1(v) of the Disclosure Schedule sets forth
(i) the names and addresses of all suppliers, consultants and subcontractors (in
each case, including without limitation Sellers and any Related Persons of
Sellers) from which the Company or any other entity in the Company Group ordered
supplies, merchandise and other goods and services with an aggregate purchase
price for each such supplier of $250,000 or more during calendar year 2009 and
(ii) the amount for which each such supplier invoiced the Company or any other
entity in the Company Group during such period. Neither the Company nor any
other entity in the Company Group has received any notice or has any reason to
believe that there has been any material adverse change in the price of such
supplies, merchandise or other goods or services, or that any such supplier will
not sell supplies, merchandise and other goods to Buyer at any time after the
Closing Date on terms and conditions similar to those used in its current sales
to the Company or any other entity in the Company Group, subject to general and
customary price increases. No supplier of the Company or any other entity in the
Company Group has otherwise threatened to take any action described in the
preceding sentence as a result of the consummation of the transactions
contemplated by this Agreement.
          (w) Affiliate Transactions. Except for the Existing Office Lease
Agreements and the New Office Lease Agreements contemplated by Section 4.1(q),
and except as set forth on Section 2.1(w) of the Disclosure Schedule, neither
the Company nor any of the other entities in the Company Group has purchased,
acquired or leased any property or services from, or sold, transferred or leased
any property or services to, or loaned or advanced money to, or is owed money
from, or borrowed any money from or entered into or been subject to any
management, consulting or similar agreement with, any affiliate, officer,
director, employee or shareholder of the Company or any of the other entities in
the Company Group or any Related Persons of the Sellers (each, an “Affiliate
Transaction”) or has any claim or right (including, but not limited to any Lien)
against the Company or any other entity in the Company Group or any of their
respective assets.
          (x) No Other Representations. Each Significant Shareholder
acknowledges and agrees that except as set forth in this Agreement, the
Disclosure Schedules hereto, any Individual Seller Agreement or any other
agreements contemplated herein, neither Buyer nor any of its affiliates makes
any express or implied representation or warranty with respect to Buyer, Buyer’s
affiliates or any other matter.
     2.2. Representations and Warranties by Buyer. Buyer represents and warrants
to Sellers as follows:
          (a) Organization, Standing and Power. Buyer is a corporation duly
organized and validly existing and is in good standing under the laws of the
Commonwealth of Pennsylvania and has all requisite corporate power and authority
to own, lease and operate its properties and to carry on its business in all
material respects as now being conducted.

24



--------------------------------------------------------------------------------



 



          (b) Authority; Binding Agreement. Buyer has all requisite corporate
power and authority to execute and deliver this Agreement and to perform its
obligations hereunder. This Agreement has been duly executed and delivered by
Buyer pursuant to all necessary corporate authorization and is the valid and
binding obligation of Buyer, enforceable against Buyer in accordance with its
terms, subject, as to enforcement, to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and other laws of general applicability
relating to or affecting creditors’ rights and to general equity principles.
          (c) Conflicts; Consents. Except as set forth on Schedule 2.2(c),
neither the execution and delivery of this Agreement, the consummation of the
transactions contemplated hereby nor compliance by Buyer with any of the
provisions hereof will (i) conflict with or result in a breach of the charter or
other constitutive documents of Buyer, (ii) conflict with or result in a default
(or give rise to any right of termination, cancellation or acceleration) under
any of the provisions of any material agreement binding upon Buyer, or
(iii) violate any law, statute, rule or regulation or order, writ, injunction or
decree applicable to Buyer or its properties or assets. No consent or approval
by, or any notification of or filing with, any public body or authority is
required to be obtained at or prior to the Closing by Buyer in connection with
the execution, delivery and performance by Buyer of this Agreement or the
consummation of the transactions contemplated hereby.
          (d) Brokers. Buyer is represented by Morgan Joseph & Co. Inc. and the
costs and any fees or commissions paid to Morgan Joseph & Co. Inc. in connection
with the transactions contemplated by this Agreement shall be the sole
responsibility of the Buyer. Except for Morgan Joseph & Co. Inc., no agent,
broker, investment banker or other Person acting on behalf of Buyer or under the
authority of Buyer is or will be entitled to any broker’s or finder’s fee or any
other commission or similar fee directly or indirectly from any of the parties
hereto in connection with any of the transactions contemplated hereby.
          (e) Common Stock. All of the shares of Common Stock being issued to
the Sellers as contemplated by Section 1.2(b) will be, when issued, validly
issued and outstanding, fully paid and non-assessable. The issuance of such
shares of Common Stock is not subject to any preemptive rights, options,
warrants, call agreements or other rights, agreements, arrangements or
commitments in favor of any Person.
          (f) SEC Reports.
          (i) As of their respective dates, each report and registration
statement filed by Buyer with the United States Securities and Exchange
Commission (the “SEC”) since January 1, 2009 and prior to the date of this
Agreement (the “SEC Reports”): (i) were prepared in accordance and complied in
all material respects with the requirements of the Securities Act of 1933, as
amended (the “1933 Act”) or the Securities Exchange Act of 1934, as amended, as
the case may be, and the rules and regulations of the SEC thereunder applicable
to such SEC Reports, as of the time of filing, and (ii) did not at the time they
were filed (and if amended or superseded by a filing prior to the date of this
Agreement then on the date of such filing and as so amended or superseded)
contain any untrue statement of a material fact or omit to state a material fact
required to

25



--------------------------------------------------------------------------------



 



be stated therein or necessary in order to make the statements therein, in light
of the circumstances under which they were made, not misleading.
          (ii) Each set of financial statements (including, in each case, any
related notes thereto) contained in the SEC Reports, complied as to form in all
material respects with the published rules and regulations of the SEC with
respect thereto, was prepared in accordance with GAAP applied on a consistent
basis throughout the periods involved (except as may be indicated in the notes
thereto or, in the case of unaudited statements, do not contain footnotes) and
each fairly presents in all material respects the financial position of Buyer at
the respective dates thereof and the results of its operations and cash flows
for the periods indicated.
          (g) Investment. Buyer is acquiring the Shares for its own account and
not with a view to a distribution within the meaning of Section 2(11) of the
Securities Act. Buyer acknowledges that the Shares have not been registered
under the 1933 Act, and that none of the Shares may be transferred, except
pursuant to an applicable exception under the 1933 Act. The Buyer is an
“accredited investor” as defined under Rule 501 promulgated under the 1933 Act.
          (h) No Other Representations. Buyer acknowledges and agrees that
except as set forth in this Agreement, any Individual Seller Agreement or any
other agreements contemplated herein, no Seller, and no member of the Company
Group, makes any express or implied representation or warranty with respect to
the Company Group, the Sellers or any other matter.
ARTICLE III
ADDITIONAL AGREEMENTS
     3.1. Expenses, Sales Taxes. Seller Parties, on the one hand, and Buyer, on
the other hand, shall each bear their own costs and expenses (including the
expenses of their respective financial, legal, accounting, tax and other
relevant representatives) incurred in connection with the transactions
contemplated hereby, including any fees or commissions of any broker engaged by
such party, and the cost of all income, single business, sales, transfer, use,
gross receipts, registration, stamp and similar taxes arising out of or in
connection with the transactions contemplated by this Agreement. To the extent
not otherwise paid by or on behalf of the Company Group on or prior to the
Closing Date, the Significant Shareholders will pay all of the fees and expenses
of the Company Group, including any fees or commissions of any broker engaged by
the Company Group, and any other representatives of the Company Group.
     3.2. Further Assurances. In case at any time after the Closing Date any
further action is necessary or desirable to carry out the purposes of this
Agreement, each of the parties to this Agreement shall take or cause to be taken
all such necessary action, including the execution and delivery of such further
instruments and documents, as may be reasonably requested by any other party for
such purposes or otherwise to complete or perfect the transactions contemplated
hereby.
     3.3. Public Announcements. The parties shall consult with each other before
issuing, and provide each other the opportunity to review and comment upon, any
press release or other

26



--------------------------------------------------------------------------------



 



public statements with respect to this Agreement or the transactions
contemplated hereby and, except as may be required by applicable law or any
listing agreement with any national securities exchange, will not issue any such
release or make any such public statement prior to such consultation.
     3.4. Confidentiality. The terms of that certain Letter Agreement dated as
of September 1, 2009 (the “Confidentiality Agreement”) are hereby incorporated
herein by reference and shall continue in full force and effect until the
Closing, at which time such Confidentiality Agreement shall terminate. From and
after the Closing Date, except to the extent disclosure is required by law, or
in response to any governmental authority, or in connection with any claim
relating to an alleged breach of this Agreement, each party shall maintain the
confidentiality of all information obtained from the other party hereto that is
not publicly available and shall use such information only for purposes
reasonably related to this Agreement and the transactions contemplated hereby.
     3.5. Employees. Except with respect to those employment agreements listed
on Section 2.1(l) of the Disclosure Schedule and identified with the symbol “##”
and the Company’s obligation to make the post-Closing cash bonus payments
specified in Section 2.2(b) and 2.2(c) of the Cash Bonus Equity Agreements (as
contemplated by Section 1.4(a)(i) hereof), Sellers shall be responsible for and
shall fully satisfy prior to Closing any payments of any cash, stock or other
compensation or consideration, together with any associated liabilities,
obligations or expenses with respect thereto, arising under any agreements or
arrangements between the Company, any other entity in the Company Group or any
Seller, on the one hand, and any employee, agent or consultant of the Company or
any other entity in the Company Group, on the other hand, including any
employment agreements, equity agreements and change in control or similar
agreements, in each case to the extent, but only to the extent, (a) such
agreement or arrangement was entered into on or before the Closing Date and
(b) such payment of such cash, stock or other compensation or consideration
(together with any associated liabilities, obligations or expenses with respect
thereto) become due, vested or exercisable prior to the consummation of the
Closing or as a result of the consummation of the transactions contemplated by
this Agreement. To the extent the obligation to make any of the foregoing
payments has not been fully satisfied by Sellers prior to Closing, the
Significant Shareholders covenant to promptly make such payment.
     3.6. Due Diligence. Buyer has, with the assistance of its attorneys and
accountants, conducted an independent review of the Company Group, and the
business, operations, assets, liabilities and financial condition of the Company
Group, based, in part, on the information provided to Buyer, its attorneys and
accountants by Sellers and the Company Group. Notwithstanding such review, the
Significant Shareholders agree that Buyer shall not be prevented from claiming
or recovering against the Significant Shareholders or any other Sellers for the
Significant Shareholders’, Sellers’ or Company Group’s breach of a
representation, warranty or covenant contained herein as provided herein or
under applicable law or, in the case of the Minority Shareholders, in an
Individual Seller Agreement.
     3.7. Shareholders’ Representative.

27



--------------------------------------------------------------------------------



 



          (a) Each Significant Shareholder hereby irrevocably makes, constitutes
and appoints Arthur E. Parrish as his, her or its exclusive agent and true and
lawful attorney-in-fact with full power of substitution to do any and all things
and execute any and all documents which may be necessary, convenient or
appropriate to facilitate the consummation of the transactions contemplated by
this Agreement, including but not limited to: (i) make all decisions relating to
the determination of the Actual Closing Date Working Capital Amount; (ii) make
all decisions relating to the distribution of any amounts payable or
distributable to the Sellers hereunder; (iii) execution and delivery, on behalf
of Sellers, the Stock Escrow Agreement and Cash Escrow Agreement and any other
document required by this Agreement; (iv) receipt of payments hereunder and
under the Stock Escrow Agreement and the Cash Escrow Agreement and the
disbursement thereof to the Sellers and others; (v) receipt and forwarding of
notices and communications pursuant to this Agreement, the Stock Escrow
Agreement and the Cash Escrow Agreement; (vi) administration of this Agreement,
the Stock Escrow Agreement, and the Cash Escrow Agreement, including the
resolution of any dispute or claim; (vii) the resolution, settlement, or
compromise of any claim for indemnification asserted against Sellers pursuant to
5.1(a); (viii) asserting, on behalf of the Sellers, claims for indemnification
under Section 5.1(b) and resolving, settling or compromising all such claims;
(ix) consent or agree to any amendment to this Agreement, or waiver of any of
its terms and conditions; and (x) take all actions necessary or appropriate in
the judgment of the Shareholders’ Representative for the accomplishment of the
foregoing, in each case without having to seek or obtain the consent of any
Seller or other Person under any circumstance. In the event that Arthur E.
Parrish is unwilling or unable to serve as Shareholders’ Representative, then
each Significant Shareholder hereby irrevocably makes, constitutes and appoints
R. Glen Lott as Shareholders’ Representative for all purposes of this Agreement.
In the event that both Arthur E. Parrish and R. Glen Lott are unwilling or
unable to serve as Shareholders’ Representative, then each Significant
Shareholder hereby irrevocably makes, constitutes and appoints Mark Friendly as
Shareholders’ Representative for all purposes of this Agreement.
          (b) Buyer and the Escrow Agent shall be fully protected in dealing
with the Shareholders’ Representative under this Agreement and may rely upon the
authority of the Shareholders’ Representative to act as agent of the Sellers.
Any payment by Buyer to the Shareholders’ Representative under this Agreement
shall be considered a payment by Buyer to the Sellers. The appointment of the
Shareholders’ Representative is coupled with an interest and shall be
irrevocable by any Seller in any manner and for any reason. This power of
attorney shall not be affected by the disability or incapacity of the principal
pursuant to any applicable law.
          (c) The Shareholders’ Representative acknowledges that the
Shareholders’ Representative has carefully read and understands this Agreement
and the form of Individual Seller Agreement to be entered into by the Minority
Shareholders, hereby accepts such appointment and designation, and represents
that he will act in his capacity as Shareholders’ Representative in strict
compliance with and conformance to the provisions of this Agreement.
     3.8. Consents. In any case where a waiver, consent, termination or approval
listed on Section 2.1(d) of the Disclosure Schedule has not been obtained prior
to Closing, the Shareholders’ Representative shall assist the Buyer after
Closing in every reasonable effort to obtain such waiver, consent, termination
or approval.

28



--------------------------------------------------------------------------------



 



     3.9. Tax Matters.
          (a) The Sellers shall be entitled the benefit of any tax refunds which
are paid or credited to any member of the Company Group with respect to any
taxable periods (or portions thereof) ending on or prior to the Closing Date,
except to the extent that any such refund is attributable to the carryback or
other use of tax attributes of the Buyer or its affiliates, including the
Company and any other entity in the Company Group, for taxable periods (or
portions thereof) that begin after the Closing Date. In particular, and not in
limitation of the foregoing, if the estimated payments, deposits or credits made
or applied by the members of the Company Group prior to the Closing Date with
respect to federal and state income taxes for the 2009 taxable year exceed the
aggregate federal and state income tax liabilities shown as due on the federal
and state income tax returns of the members of the Company Group for the 2009
taxable year, Buyer shall pay to the Shareholders’ Representative, within 5 days
after filing the applicable 2009 income tax returns, an amount equal to any such
excess; provided, however, that no payment shall be made under this sentence to
the extent that such excess estimated payments, deposits or credits were treated
as current assets in the calculation of the Actual Closing Date Working Capital
Amount. The same principles shall apply, mutatis mutandis, with respect to the
short taxable year of the members of the Company Group that began on January 1,
2010, and will end on the Closing Date. In addition, if the federal and state
income tax returns of the members of the Company Group for the 2009 taxable year
or for the short taxable period beginning on January 1, 2010 and ending on the
Closing Date, reflect a net operating loss, Buyer shall cause the applicable
members of the Company Group to carry back any such net operating loss (as well
as any other tax attributes capable of being carried back) to prior taxable
periods to the maximum extent permitted by law. To the extent that Seller is
responsible for the filing of any such federal or state income tax return,
Seller shall cause the applicable members of the Company Group to carry back any
such net operating loss (as well as any other tax attributes capable of being
carried back) to prior taxable periods to the maximum extent permitted by law.
Within five (5) days after Buyer or any member of the Company Group receives a
refund of any income taxes previously paid (including as a credit to be applied
against future tax obligations), Buyer shall pay to the Shareholders’
Representative an amount equal to the amount of the refund so paid or credited,
except to the extent any such refund was treated as a current asset in the
calculation of the Actual Closing Date Working Capital Amount.
          (b) To the extent that any federal or state net operating loss
referred to in Section 3.9(a), or any other income tax attribute of any member
of the Company Group for a taxable period (or portion thereof) ending on or
prior to the Closing Date, is carried forward to a taxable period (or portion
thereof) beginning after the Closing Date (for example, because a relevant
jurisdiction prohibits net operating losses or other tax attributes from being
carried back or because the net operating losses or tax attributes that are
permitted to be carried back are not fully absorbed in prior taxable periods),
Buyer shall pay, or shall cause the relevant member of the Company Group to pay,
to the Shareholders’ Representative an amount (the “Tax Savings Amount”) equal
to the net federal and state income tax savings enjoyed by the members of the
Company Group and any other entities (including Buyer) that join with the
members of the Company Group after the Closing Date in a consolidated, combined,
unitary, joint or other group income tax return; provided, however, that the Tax
Savings Amount shall be reduced to the extent that any such net operating loss
carryover (or other tax attribute carryover) was treated as a current asset in
the calculation of the Actual Closing Date Working Capital Amount. Buyer

29



--------------------------------------------------------------------------------



 



shall deliver its computation of the Tax Savings Amount to the Shareholders’
Representative on an annual basis not later than ten (10) days after the
relevant federal and state income tax returns are filed for each relevant
taxable period that ends after the Closing Date. The Shareholders’
Representative shall have a period of thirty (30) days to provide Buyer with a
statement of any disputed items with respect to such Tax Savings Amount
computation. If the Shareholders’ Representative and Buyer are unable to reach
agreement with respect to any disputed items within a period of fifteen
(15) days, all such disputed items shall be submitted to the Working Capital
Firm for final resolution. The Working Capital Firm’s determination will be
based on such review as the Working Capital Firm deems necessary to make its
determination. The Working Capital Firm’s determination will be conclusive and
binding upon Buyer and Sellers. Buyer, on the one hand, and Sellers, on the
other hand, shall bear the costs and expenses of the Working Capital Firm based
on the percentage which the portion of the contested amount not awarded to each
party bears to the amount actually contested by or on behalf of such party. If
the net operating losses or other tax attributes that were used in computing the
Tax Savings Amount for a particular taxable period are adjusted (on audit or
otherwise), the Tax Savings Amount for each relevant taxable period (or portion
thereof) shall be recomputed, with any decrease in the Tax Savings Amount (as
compared to the original computation) being refunded by Sellers to Buyer and any
increase in the Tax Savings Amount (as compared to the original computation)
being paid by Buyer to the Shareholders’ Representative.
          (c) The parties acknowledge and agree that for all purposes under this
Agreement and for all taxable periods (or portions thereof) ending on or prior
to the Closing Date, the taxable income of the Company and each other entity in
the Company Group shall be determined under the “cash receipts and disbursement
method” as defined in section 1.446-1(c)(1)(i) of the Treasury Regulations.
          (d) The parties acknowledge and agree that any income tax deductions
to which the Company or any other member of the Company Group is entitled with
respect to (i) the Equity Payments made on or before the Closing Date, (ii) the
Bonus Payments, (iii) the repayment of the Bank Debt (including deductions for
prepayment penalties or previously unamortized debt issuance costs with respect
thereto), (iv) the Transaction Expenses, (v) compensation deductions related to
previous stock grants, including deductions resulting from the vesting, on or
prior to the Closing Date, of any restricted stock, and (vi) payments made on or
before the Closing Date to terminate the “Existing Office Lease Agreements” (as
defined in Section 4.1(q)), shall be claimed on the federal and state income tax
returns to be filed by the Company or by such other member of the Company Group,
as appropriate, for the short taxable year ending on the Closing Date. For the
avoidance of doubt, Buyer shall not, and shall not permit its Affiliates
(including the members of the Company Group) to, treat the “next day” rule of
Treasury Regulations section 1.1502-76(b)(1)(ii)(B) or any similar provision of
state income tax law as applying to the deductions described in the preceding
sentence, and no elections that would result in the ratable allocation of such
deductions shall be made under Treasury Regulations section 1.1502-76(b)(2) or
any similar provision of state income tax law.
          (e) Burkett, Burkett & Burkett, Certified Public Accountants, shall,
in a manner consistent with past practices unless otherwise required by law and
in a manner consistent with this Agreement, prepare all tax returns of the
Company and each other entity in the Company Group for taxable periods ending on
or before the Closing Date and shall submit

30



--------------------------------------------------------------------------------



 



drafts of such tax returns to Buyer for review and approval (not to be
unreasonably withheld, delayed or conditioned) at least thirty (30) days prior
to filing such tax returns. The expenses of preparing such tax returns, as well
as the expenses of preparing any amended returns or other returns to effect the
carryback described in Section 3.9(a), shall be borne by the Sellers to the
extent the Reserve Account is not sufficient to cover such expenses.
          (f) Buyer shall, in a manner consistent with past practices unless
otherwise required by law and in a manner consistent with this Agreement,
prepare all tax returns of the Company and each other entity in the Company
Group for taxable periods beginning before and ending after the Closing Date and
shall submit drafts of such tax returns to the Sellers’ Representative for
review and approval (not to be unreasonably withheld, delayed or conditioned) at
least thirty (30) days prior to filing such tax returns. The expenses of
preparing such tax returns shall be borne by the Buyer.
     3.10. Insurance Tail Coverage. Following the Closing, the Buyer shall seek
to obtain (i) professional liability tail coverage extending for a period of
five (5) years from June 30, 2010 the coverage for professional liability
(including, but not limited to, the current amounts, current policy limits and
current deductible amounts) under each of the insurance policies listed in
Section 2.1(u) of the Disclosure Schedule which currently provide for such
coverage and (ii) employment practices liability tail coverage extending for a
period of one (1) year from June 30, 2010 the coverage for employment practices
liability (including, but not limited to, the current amounts, current policy
limits and current deductible amounts) under each of the insurance policies
listed in Section 2.1(u) of the Disclosure Schedule which currently provide for
such coverage for, with coverage in each case being provided for each of the
entities in the Company Group and each of their respective current or former
officers, directors, members, shareholders and employees and insuring against
any claims that may be made against any of them for acts or omissions at or
prior to June 30, 2010 (“Insurance Tail Coverage”). If the total premium cost
(the “Premium Cost”) to obtain the Insurance Tail Coverage is less than
$1,000,000, then, within fifteen (15) business days following the payment of the
Premium Cost, Buyer shall pay to the Shareholders’ Representative (for the
benefit of the Sellers) an amount equal to thirty percent (30%) of the amount by
which (a) $1,000,000 exceeds (b) the Premium Cost. Such payment shall be made by
Buyer to Shareholders’ Representative in cash by wire transfer of immediately
available funds in United States dollars to the account designated in writing to
Buyer by Shareholders’ Representative.
ARTICLE IV
CLOSING CONDITIONS
     4.1. Conditions to Obligations of Buyer. The obligations of Buyer to
perform this Agreement are subject to the satisfaction, at or prior to the
Closing, of the following conditions, unless waived by Buyer:
          (a) Share Certificates and Corporate Records. Buyer shall have
received: (i) the share certificates representing the Shares duly endorsed (or
accompanied by duly executed stock powers), with signatures, (ii) the corporate
seal of the Company and each other entity in the Company Group, (iii) the minute
books, share register and share transfer records of the Company

31



--------------------------------------------------------------------------------



 



and each other entity in the Company Group, and (iv) evidence satisfactory to
Buyer of the release or satisfaction of any Liens with respect to the Shares.
          (b) Conversion. Articles of Amendment shall have been filed with the
Secretary of State of the jurisdiction of incorporation for each of The LPA
Group of North Carolina, P.A., a North Carolina professional corporation, The
LPA Group, P.C., a South Carolina professional corporation, and Horizon
Architects, P.C., a South Carolina professional corporation, converting such
Affiliated Entities to business corporations.
          (c) Opinion of Counsel. Buyer shall have received an opinion, dated
the Closing Date, of King & Spalding LLP, counsel to the Company Group, in the
form attached hereto as Exhibit A.
          (d) Secretary’s Certificates.
          (i) Buyer shall have received a certificate of the Secretary or an
Assistant Secretary of the Company, dated the Closing Date, setting forth
(i) the resolutions of the Board of Directors of the Company authorizing the
execution, delivery and performance of this Agreement by the Company and
certifying that such resolutions were duly adopted and have not been rescinded
or amended as of the Closing Date, and (ii) a copy of the Bylaws of the Company
certified as being accurate, complete and in full force and effect on the
Closing Date.
          (ii) Buyer shall have received a certificate of the Secretary or an
Assistant Secretary of each Affiliated Entity, dated the Closing Date, setting
forth a copy of the Bylaws of each such Affiliated Entity certified as being
accurate, complete and in full force and effect on the Closing Date.
          (e) Organizational Documents.
          (i) Buyer shall have received (A) a copy, certified by the Secretary
of the State of South Carolina, of the articles of incorporation of the Company,
and (B) a good standing certificate of the Company in South Carolina and in each
jurisdiction in which it is registered as a foreign corporation.
          (ii) Buyer shall have received (A) a copy, certified by the Secretary
of State of the jurisdiction of incorporation of each Affiliated Entity, of the
articles of incorporation of each Affiliated Entity, and (B) a good standing
certificate of each Affiliated Entity in the jurisdiction of incorporation of
each such Affiliated Entity, and in each jurisdiction in which each such
Affiliated Entity is registered as a foreign corporation.
          (f) No Orders or Proceedings. There shall be in effect no order,
decree or injunction of a court of competent jurisdiction which either enjoins
or prohibits the consummation of any of the transactions contemplated by this
Agreement, and no proceeding with respect thereto shall be pending or, to the
Company’s Knowledge, threatened.

32



--------------------------------------------------------------------------------



 



          (g) Absence of Litigation. No litigation shall have been commenced,
pending or threatened which seeks to enjoin, restrain or prohibit any of the
parties hereto, or any of the affiliates, officers or directors of any of them,
from consummating the transactions contemplated herein.
          (h) Payment of Indebtedness; Payoff Letter and Lien Releases. Buyer
shall have received evidence reasonably satisfactory to Buyer that the Company
and the other entities in the Company Group have no Indebtedness. Without
limiting the foregoing, the Company shall have delivered to Buyer evidence
satisfactory to Buyer from National Bank of South Carolina acknowledging the
repayment in full of the Bank Debt and waiving and releasing any further rights
or Liens it may have against the assets of the Company or the other entities in
the Company Group or any of the Shares. All Liens on the Company’s or any other
entity in the Company Group’s properties (other than Permitted Liens), including
but not limited any Liens held by National Bank of South Carolina, shall have
been released by the secured parties and the secured parties shall have agreed
to provide appropriate releases and satisfaction pieces to be filed promptly
following the Closing.
          (i) Stock Escrow Agreement. Buyer shall have received a copy of an
escrow agreement, substantially in the form of Exhibit B (the “Stock Escrow
Agreement”), duly executed by Shareholders’ Representative and the Stock Escrow
Agent.
          (j) Payments Under Equity Agreements; Cancellation of Options and
Awards. Buyer shall have received confirmation, reasonably satisfactory to the
Buyer, that the Equity Agreements (referenced in Section 1.4 hereof) have been
satisfied and that the Company Group and the Buyer have no further obligation
with respect thereto, except as specifically contemplated by Section 1.4.
Without limiting the foregoing, the Company shall have paid at or prior to
Closing the one-third (1/3) cash bonus payment required to be made by the
Company in connection with the consummation of the Closing under Section 2.2(a)
of the Cash Bonus Equity Agreements. All outstanding options for Shares and
other equity awards based upon or related to Shares, including without
limitation options and awards evidenced by Equity Agreements and/or subject to
Equity Payments, shall be canceled, terminated and extinguished prior to the
Closing, and no such options or awards shall be outstanding upon the Closing.
Prior to the Closing, Sellers shall take all actions, including without
limitation, obtaining consents from the holders of any options for Shares and
other equity awards based upon or related to Shares necessary to give effect to
the cancellation, termination and extinguishment of such options and awards.
There shall be no outstanding rights to be granted, and no payments shall be due
with respect to, any option for Shares and/or equity awards based upon or
related to Shares on or following the Closing.
          (k) Forms W-9. Each of the Sellers shall have duly executed, completed
in accordance with the instructions thereto, and delivered to Shareholders’
Representative a Form W-9, in the form attached hereto as Exhibit C (each, a
“Form W-9”), and Buyer shall have received a copy of each such duly executed and
completed Form W-9.
          (l) Individual Seller Agreements. Each of Messrs. Elham Farzam and
Paul Holt shall have duly executed and delivered to Buyer an individual Stock
Purchase Agreement in the form of Exhibit D (the “Form B Individual Seller
Agreements”) and each of the other

33



--------------------------------------------------------------------------------



 



Minority Shareholders shall have executed and delivered to Buyer an individual
Stock Purchase Agreement in the form of Exhibit E (the “Form A Individual Seller
Agreements” and, collectively with the Form B Individual Seller Agreements, the
“Individual Seller Agreements”).
          (m) Employment Agreements. Buyer shall have received an executed
Employment Agreement from each of Peter W. Graf, Jeffrey M. Kirby, Thomas D.
Montgomery, Michael J. Reiter, Mark E. Kistler and Irwin B. Johnson, in each
case in substantially the form of Exhibit F attached hereto.
          (n) Establishment of Cash Reserve Account. The Company shall have
established and funded a separate cash reserve account in the amount of $5,000
with National Bank of South Carolina (the “Reserve Account”) sufficient to pay
all Taxes (and associated costs and expenses) of the Company Group due or to
become due with respect to its net taxable income between January 1, 2010 and
the Closing Date and Buyer shall have received evidence thereof reasonably
satisfactory to Buyer.
          (o) Payment of Taxes. The Company and each other entity in the Company
Group shall have paid all Taxes (and associated costs and expenses) due and
payable on or before the Closing by the Company or any other entity in the
Company Group in accordance with their applicable tax accounting methods, and
Buyer shall have received evidence thereof reasonably satisfactory to Buyer.
          (p) Affiliate Transactions. With respect to each of the Affiliate
Transactions listed on Section 2.1(w) of the Disclosure Schedule and designated
on Section 2.1(w) of the Disclosure Schedule as being a transaction subject to
this Section 4.1(p), one or more of the following shall occur: (i) such
transaction and each agreement relating thereto with respect to amounts owed to
the Company or any other entity in the Company Group (whether or not due on or
before the Closing Date) shall have been paid in full, (ii) such transaction
shall have been terminated on terms satisfactory to Buyer, or (iii) such
transaction and each agreement relating thereto shall have been approved by
Buyer in writing, including after any amendment requested by Buyer.
          (q) Execution of New Office Lease Agreements. The Company’s existing
lease agreements (the “Existing Office Lease Agreements”) for office space at
the Company’s current Columbia, South Carolina and Norcross, Georgia office
locations (the “Leased Premises”) shall have been terminated by the parties
thereto without any further obligations or liabilities thereunder, and the
Company shall have entered into new office lease agreements covering the Leased
Premises in the forms attached hereto as Exhibit G-1 and Exhibit G-2 (the “New
Office Lease Agreements”).
          (r) Director and Officer Resignations. Buyer shall have received a
resignation, effective as of the Closing Date, from each of the directors and
officer of the Company and each other entity in the Company Group, each in form
and substance reasonably satisfactory to Buyer.

34



--------------------------------------------------------------------------------



 



          (s) Termination of Existing Shareholder Agreements. Buyer shall have
received evidence, reasonably satisfactory to the Buyer, that the Existing
Shareholder Agreements have been terminated by the parties thereto such that the
Existing Shareholders Agreements are of no further force and effect, and neither
the Buyer, the Company, nor any other entity in the Company Group shall have no
further obligations with respect thereto.
     4.2. Conditions to Obligations of Sellers. The obligations of the
Significant Shareholders to perform this Agreement are subject to the
satisfaction, at or prior to the Closing, of the following conditions, unless
waived by Shareholders’ Representative:
          (a) Opinion of Counsel. Shareholders’ Representative shall have
received an opinion, dated the Closing Date, of Reed Smith LLP, counsel to
Buyer, in the form attached hereto as Exhibit H.
          (b) Secretary’s Certificates. Shareholders’ Representative shall have
received a certificate of the Secretary or an Assistant Secretary of Buyer,
dated the Closing Date, setting forth the resolutions of the Board of Directors
of Buyer authorizing the execution, delivery and performance of this Agreement
by Buyer and certifying that such resolutions were duly adopted and have not
been rescinded or amended as of the Closing Date.
          (c) No Orders or Proceedings. There shall be in effect no order,
decree or injunction of a court of competent jurisdiction which either enjoins
or prohibits the consummation of any of the transactions contemplated by this
Agreement, and no proceeding with respect thereto shall be pending or, to the
knowledge of Buyer, threatened.
          (d) Absence of Litigation. No litigation shall have been commenced,
pending or threatened which seeks to enjoin, restrain or prohibit any of the
parties hereto, or any of the affiliates, officers or directors of any of them,
from consummating the transactions contemplated herein.
          (e) Consents, Approvals, Etc. Shareholders’ Representative shall have
received copies of all duly executed and delivered waivers, consents,
terminations and approvals contemplated by Schedule 2.2(c), including any
approval required to be obtained from any Governmental Authority, all in form
and substance reasonably satisfactory to Shareholders’ Representative.
          (f) Stock Escrow Agreement. Shareholders’ Representative shall have
received a copy of the Stock Escrow Agreement, duly executed by Buyer and the
Escrow Agent.
          (g) Cash Escrow Agreement. Shareholders’ Representative shall have
received a copy of an escrow agreement, substantially in the form of Exhibit I
(the “Cash Escrow Agreement”), duly executed by the Cash Escrow Agent.
ARTICLE V
INDEMNITY
     5.1. General.

35



--------------------------------------------------------------------------------



 



          (a) Subject to the limitations set forth in this Section 5.1,
following the Closing, the Significant Shareholders, jointly and severally,
shall indemnify and hold harmless Buyer and its affiliates and its and their
former, present and future directors, officers, employees, shareholders and
other agents and representatives (collectively, the “Buyer Indemnitees”) from
and against any and all liabilities, judgments, claims, settlements, losses,
damages, fees, Liens, taxes, penalties, obligations and expenses (including
reasonable attorney’s fees and disbursements) (collectively, “Damages”) incurred
or suffered by any such Buyer Indemnitee, directly or indirectly, as a result
of, based upon, arising from or by reason of:
          (i) any misrepresentation or breach of any representation or warranty
of Sellers and/or the Company Group contained in this Agreement,
          (ii) any breach of any covenant of Sellers and/or the Company Group
contained in this Agreement,
          (iii) any environmental remediation required in connection with any
property now or previously owned or operated by the Company or any other entity
in the Company Group to the extent not attributable to operations by Buyer at
such property,
          (iv) any audit or other review by a Governmental Authority relating to
the Company’s or any other entity in the Company Group’s performance on or
before the Closing Date pursuant to any agreement between the Company or any
other entity in the Company Group and such Governmental Authority, and
          (v) any Taxes payable by, assessed against or relating to (x) the
Company or any other entity in the Company Group for taxable periods (or
portions thereof) ending on or prior to the Closing Date or (y) the Sellers.
Notwithstanding the foregoing, the liability of the Significant Shareholders for
Damages arising under Section 5.1(a)(ii) in respect of a breach of the covenant
set forth in Section 6.1 of this Agreement (Restrictions on Competition) shall
be several and not joint. For the avoidance of doubt, the Significant
Shareholders shall be jointly and severally liability for Damages arising under
Section 5.1(a)(ii) in respect of a breach of all other covenants of Sellers
and/or the Company Group contained in this Agreement.
          (b) Buyer shall indemnify and hold harmless the Sellers from and
against any and all Damages incurred or suffered by the Sellers, directly or
indirectly, as a result of, based upon, arising from or by reason of:
          (i) any misrepresentation or breach of any representation or warranty
of Buyer contained in this Agreement, and
          (ii) any breach of any covenant of Buyer contained in this Agreement.
          (c) A party seeking indemnification under Article V of this Agreement
shall be referred to as an “Indemnified Party” and a party from whom the
indemnification is sought under Article V of this Agreement shall be referred to
as an “Indemnifying Party”. No Buyer Indemnitee will seek indemnification under
Section 5.1(a)(i), Section 5.1(a)(iii) or Section

36



--------------------------------------------------------------------------------



 



5.1(a)(iv), as the case may be, until the date on which all unreimbursed claims
by parties entitled to indemnification under Section 5.1(a)(i),
Section 5.1(a)(iii) and Section 5.1(a)(iv) exceed $300,000 in the aggregate
(such amount, the “Deductible Amount”), in which case the Buyer Indemnitees
shall be entitled to indemnification only for the amount of Damages exceeding
the Deductible Amount. No Seller will seek indemnification under
Section 5.1(b)(i) until the date on which all unreimbursed claims by parties
entitled to indemnification under Section 5.1(b)(i) exceed the Deductible Amount
in the aggregate, in which case the Sellers shall be entitled to indemnification
only for the amount of its Damages exceeding the Deductible Amount.
Notwithstanding the foregoing, an Indemnified Party may immediately seek
reimbursement for the full amount of any Damages (i.e., without having to
satisfy the Deductible Amount) for (i) claims under Section 5.1(a)(i) or
5.1(b)(i) arising out of a breach of the representations and warranties
contained in Sections 2.1(a), 2.1(c), 2.1(e), 2.1(i), 2.1(p), 2.1(t), 2.2(b),
2.2(d) and 2.2(e) (the “Core Representations”) and (ii) claims arising out of or
relating to fraud or willful misconduct. The aggregate liability of the Sellers
for indemnification under Section 5.1(a)(i), Section 5.1(a)(iii) and
Section 5.1(a)(iv) shall not exceed the aggregate of $6,000,000, except that
claims arising out of a breach of the Core Representations made by the Sellers
and the Company Group shall not be subject to the $6,000,000 cap. The aggregate
liability of the Buyer for indemnification under Section 5.1(b)(i) shall not
exceed the aggregate of $6,000,000, except that claims arising out of a breach
of the Core Representations made by Buyer shall not be subject to the $6,000,000
cap. The total amount of the liability of the Sellers for Damages shall not
exceed, in the aggregate, the Purchase Price. The total amount of liability of
Buyer for Damages shall not exceed, in the aggregate, the Purchase Price.
     5.2. Procedures for Indemnification.
          (a) If an Indemnified Party shall claim to have suffered Damages for
which indemnification is available under Section 5.1(a) or 5.1(b), as the case
may be, the Indemnified Party shall notify the Indemnifying Party in writing of
such claim as promptly as practicable, which written notice shall describe the
nature of such claim, the facts and circumstances that give rise to such claim
and the amount of such claim if reasonably ascertainable at the time such claim
is made (or if not then reasonably ascertainable, the maximum amount of such
claim reasonably estimated by the Indemnified Party); provided, that the failure
by the Indemnified Party to so notify the Indemnifying Party shall not relieve
the Indemnifying Party of any liability to the Indemnified Party hereunder
except to the extent that the Indemnifying Party demonstrates that the
Indemnifying Party is prejudiced by the Indemnified Party’s failure to give such
notice. In the case of a claim by a Buyer Indemnitee, such written notice shall
be provided by the Indemnified Party to the Shareholders’ Representative, with a
copy provided to the Stock Escrow Agent. In the event that within sixty
(60) days after the receipt by the Indemnifying Party of such a written notice
from the Indemnified Party, the Indemnified Party shall not have received from
the Indemnifying Party a written objection to such claim, such claim shall be
conclusively presumed and considered to have been assented to and approved by
the Indemnifying Party following receipt by the Indemnifying Party (and, in the
case of a claim by a Buyer Indemnitee, the Escrow Agent) of a written notice
from the Indemnified Party to such effect.
          (b) If within the sixty (60) day period described in paragraph
(a) above the Indemnified Party (and, in the case of claim by a Buyer
Indemnitee, the Escrow Agent) shall have received from the Indemnifying Party a
written notice setting forth the Indemnifying

37



--------------------------------------------------------------------------------



 



Party’s objections to such claim and the Indemnifying Party’s reasons for such
objection, then Buyer and the Shareholders’ Representative shall negotiate in
good faith for a period of ten (10) Business Days from the date the Indemnifying
Party receives such objection (such period is hereinafter referred to as the
“Negotiation Period”). After the Negotiation Period, if Buyer and the
Shareholders’ Representative still cannot agree on the claim, Buyer and the
Shareholders’ Representative shall follow the procedures set forth in
Section 7.9 below with respect to the resolution of such matter.
          (c) Upon determination of the amount of a claim that is binding on
both the Indemnifying Party and the Indemnified Party, the amount of such claim
shall be paid within ten (10) Business Days of the date such amount is
determined. If the Indemnifying Party responsible for payment of such claim is
Buyer, such payment shall be made by wire transfer to the Shareholders’
Representative, who shall be responsible for distributing any such payment by
Buyer to accounts of the Sellers in accordance with their respective percentages
opposite the Sellers’ names on Section 2.1(e) of the Disclosure Schedule. If the
Indemnifying Party responsible for payment of such claim is a Seller, such
payment shall be made in accordance with Section 5.5(a) below.
     5.3. Procedures for Third Party Claims.
          (a) Any Indemnified Party seeking indemnification pursuant to this
Article V in respect of any legal proceeding, action, claim or demand instituted
by a third Person (a “Third Party Claim”) shall give the Indemnifying Party from
whom indemnification with respect to such claim is sought (i) prompt written
notice (but in no event more than ten (10) days after the Indemnified Party
acquires knowledge thereof) of such Third Party Claim and (ii) copies of all
documents and information in its possession relating to any such Third Party
Claim within ten (10) days of their being obtained by the Indemnified Party;
provided, that the failure by the Indemnified Party to so notify or provide
copies to the Indemnifying Party shall not relieve the Indemnifying Party of any
liability to the Indemnified Party hereunder except to the extent that the
Indemnifying Party demonstrates that the defense of such Third Party Claim is
prejudiced by the Indemnified Party’s failure to give such notice or provide
such copies.
          (b) The Indemnifying Party shall have thirty (30) days (or such lesser
time as may be necessary to comply with statutory response requirements for
litigation claims that are included in any Third Party Claim) from receipt of
the notice contemplated in Section 5.3(a) to notify the Indemnified Party
whether or not the Indemnifying Party will, at its sole cost and expense, defend
the Indemnified Party against the Third Party Claim in question. If the
Indemnifying Party timely gives notice that it intends to defend such Third
Party Claim, it shall have the right, except as hereafter provided, to defend
against, negotiate, settle or otherwise deal with the Third Party Claim and to
be represented by counsel of its own choice; provided, that (i) the Indemnified
Party will not admit any liability with respect to the Third Party Claim in
question or settle, compromise, pay or discharge the same without the consent of
the Indemnifying Party, which consent shall not be unreasonably withheld or
delayed, so long as the Indemnifying Party is contesting or defending the same
with reasonable diligence and in good faith; (ii) the Indemnifying Party may not
enter into a settlement of any such Third Party Claim without the consent of the
Indemnified Party, which consent shall be not unreasonably withheld unless such
admission or settlement requires no more than a monetary payment for which the

38



--------------------------------------------------------------------------------



 



Indemnified Party is fully indemnified by the Indemnifying Party or involves
other matters not binding upon the Indemnified Party; (iii) the Indemnified
Party may participate in any proceeding with counsel of its choice and at its
expense; and (iv) notwithstanding the foregoing, any Indemnifying Party will not
be entitled to assume the defense of any Third Party Claim if, in the reasonable
opinion of such Indemnified Party, such Third Party Claim, or the litigation or
resolution of such Third Party Claim, (x) could result in criminal liability of,
or equitable remedies against, the Indemnified Party, (y) the Indemnified Party
reasonably believes that the interests of the Indemnifying Party and the
Indemnified Party with respect to the such claim are in conflict with one
another, and as a result, the Indemnifying Party could not adequately represent
the interests of the Indemnified Party in such claim or (z) such Third Party
Claim involves a dispute with a significant supplier or customer of the
Indemnified Party. In the event that the Indemnifying Party does not agree in
writing to accept the defense of, and assume all responsibility for, such Third
Party Claim as provided above in this Section 5.3(b), then the Indemnified Party
shall have the right to defend against, negotiate, settle or otherwise deal with
the Third Party Claim in such manner as the Indemnified Party deems appropriate,
in its sole discretion, and the Indemnified Party shall be entitled to
indemnification therefor from the Indemnifying Party to the extent provided
under this Article V. Notwithstanding the foregoing, if in the reasonable
opinion of the Indemnified Party such Third Party Claim, or the litigation or
resolution of such Third Party Claim, involves an issue or matter that could
have a Material Adverse Effect on the Indemnified Party, including the
administration of Tax Returns of the Indemnified Party or a dispute with a
significant supplier or customer of the Indemnified Party, the Indemnified Party
shall have the right to control the defense or settlement of any such claim or
demand and its reasonable costs and expenses shall be included as part of the
indemnification obligations of the Indemnifying Party. If the Indemnified Party
elects to exercise such right, the Indemnifying Party shall have the right to
participate in, but not control, the defense or settlement of such claim at its
sole cost and expense.
     5.4. Further Limitations on Liability.
          (a) The amount of any Damages subject to indemnification under this
Article V shall be reduced by the amount, if any, (i) received by the
Indemnified Party from any third Person (including any third-party insurance
company or other insurance provider, but excluding (x) Vermont General Insurance
Company, a subsidiary of Buyer, and (y) any other captive insurance company
which may become a subsidiary of Buyer(such amount being referred to herein as a
“Third Party Reimbursement”)), in respect of the Damages suffered thereby and
(ii) of all Tax benefits actually realized by the Indemnified Party as a result
of such Damages. If, after receipt by an Indemnified Party of any
indemnification payment hereunder, such Indemnified Party receives a Third Party
Reimbursement in respect of the same Damages for which indemnification was made
and such Third Party Reimbursement was not taken into account in assessing the
amount of indemnification, then the Indemnified Party shall turn over all of
such Third Party Reimbursement to the Indemnifying Party up to the amount of the
indemnification paid pursuant hereto.
          (b) No Indemnifying Party shall have any liability under this
Article V for speculative, incidental, punitive, or consequential damages
(collectively, “Consequential Damages”); provided, however, that this sentence
shall not preclude the recovery of damages

39



--------------------------------------------------------------------------------



 



incurred by an Indemnified Party where the underlying third-party claim against
the Indemnified Party includes Consequential Damages.
          (c) Any Indemnified Party that becomes aware of Damages for which it
seeks indemnification under this Article V shall be required to use reasonable
efforts to mitigate such Damages including taking any actions reasonably
requested by the Indemnifying Party, and an Indemnifying Party shall not be
liable for any Damages to the extent that it is attributable to the Indemnified
Party’s failure to mitigate.
          (d) No Indemnifying Party shall have any liability for Damages which
would not have arisen but for any alteration or repeal or enactment of any law
after the Closing Date.
          (e) The Sellers shall have no liability for any Damages which arise as
a direct result of any change in the accounting policies, practices or
procedures adopted by Buyer or its Affiliates (including the Company) or for any
other act or omission by Buyer or its Affiliates (including the Company) after
the Closing Date.
          (f) The Sellers shall have no liability for Damages to the extent the
basis for such Damages (i) is otherwise included as a liability in calculating
the Actual Closing Date Working Capital Amount, (ii) is otherwise accurately
reflected in calculating the Actual Closing Date Working Capital Amount, or
(iii) in the case of Taxes, is covered by the Reserve Account.
     5.5. Escrow; Release of Escrow Shares.
          (a) For a period of eighteen (18) months beginning on the Closing Date
(the “Escrow Period”) the Escrow Shares shall be held by the Escrow Agent
pursuant to the Stock Escrow Agreement. To the extent that indemnification
claims, if any, become payable by the Sellers under the provisions of
Section 5.1 of this Agreement, those claims will first be satisfied using the
Escrow Shares (to the extent held in escrow or otherwise still owned by
Sellers), with the balance of any unsatisfied indemnification claims being paid
by Sellers to Buyer in cash. For purposes of satisfying indemnification claims
using Escrow Shares, Escrow Shares shall be valued at the Transaction Share
Price.
          (b) At all times during the Escrow Period, each Seller (or the
Shareholders’ Representative, on behalf of the Sellers) shall be entitled to,
with respect to their portion of the Escrow Shares, have (i) the right to vote
such shares at any meeting of Buyer’s shareholders and (ii) the right to receive
any dividend declared on Buyer Common Stock with an ex-date within such Escrow
Period. The Escrow Agreement shall have such other terms and conditions as shall
permit the commencement of the holding period of the Escrow Shares under
Rule 144 of the Securities Act. All fees associated with the Escrow Agreement
shall be borne one-half by Buyer and one-half by the Sellers.
     5.6. Exclusive Remedy. The parties hereto agree that, excluding (a) any
claim for injunctive or other equitable relief and (b) any claim related to
fraud by any of the parties hereto in connection with the transactions related
to this Agreement, the indemnification provisions of this Article V (together
with the indemnification provisions set forth in the Individual Seller
Agreements) are intended to provide the sole and exclusive remedy as to all
post-Closing claims any of the parties may incur arising from or relating to
this Agreement, including, without

40



--------------------------------------------------------------------------------



 



limitation, post-Closing claims for the breach of any representation, warranty,
agreement or covenant contained herein or in any other agreement, document,
instrument or certificate delivered in connection herewith.
ARTICLE VI
RESTRICTIONS ON COMPETITION
     6.1. Restrictions on Competition. Each Significant Shareholder covenants
and agrees that during the period commencing on the Closing Date and for a
period of three (3) years following the Closing Date, such Significant
Shareholder shall not, and shall cause its affiliates not to, either directly or
indirectly undertake or carry on or be engaged or have any financial or other
interest in, or in any other manner advise or assist any Person engaged in, any
business involving the provision of products or services which are the same as,
similar to or in competition with the business of the Buyer and its affiliates
(including the Company and the other entities in the Company Group) in the
United States of America or in any other country in which Buyer or its
affiliates (including the Company and the other entities in the Company Group)
presently conduct or have conducted business at any time during the last two
(2) years immediately prior to the Closing Date (the “Restricted Territory”);
provided, however, that each Significant Shareholder may purchase or otherwise
acquire up to one percent (1%) of any class of securities of such Person if such
securities are listed on any national or regional securities exchange or
actively traded in a national over-the-counter market so long as he does not
actively participate in the management or business of such entities.
     6.2. Non-Solicitation of Customers. Each Significant Shareholder agrees
that for three (3) years following the Closing Date, such Significant
Shareholder shall not, and shall cause its affiliates not to, directly or
indirectly, solicit the trade of, or trade with, any customers or prospective
customers of Buyer or its affiliates (including the Company and the other
entities in the Company Group) for purposes of competing with the business of
the Buyer and its affiliates (including the Company and the other entities in
the Company Group) in the Restricted Territory.
     6.3. Non-Solicitation of Employees. Each Significant Shareholder agrees
that for three (3) years following the Closing Date, such Significant
Shareholder shall not, and shall cause its affiliates not to, directly or
indirectly, solicit or induce, or attempt to solicit or induce, any employee of
Buyer or its affiliates (including the Company and the other entities in the
Company Group) to leave for any reason whatsoever, or hire any such employee.
ARTICLE VII
MISCELLANEOUS
     7.1. Entire Agreement. This Agreement, together with the Disclosure
Schedules and Exhibits hereto and the other agreements contemplated herein,
contains the entire agreement among the parties with respect to the transactions
contemplated by this Agreement and supersedes all prior agreements or
understandings among the parties.
     7.2. Descriptive Headings; Certain Interpretations.

41



--------------------------------------------------------------------------------



 



          (a) Descriptive headings are for convenience only and shall not
control or affect the meaning or construction of any provision of this
Agreement.
          (b) Except as otherwise expressly provided in this Agreement, the
following rules of interpretation apply to this Agreement: (i) the singular
includes the plural and the plural includes the singular; (ii) “or” and “either”
are not exclusive and “include” and “including” are not limiting; (iii) a
reference to any agreement or other contract includes schedules and exhibits
thereto and permitted supplements and amendments thereof; (iv) a reference to a
law includes any amendment or modification to such law and any rules or
regulations issued thereunder; (v) a reference to a Person includes its
permitted successors and assigns; and (vi) a reference in this Agreement to an
Article, Section, Exhibit or Schedule is to the Article, Section, Exhibit or
Schedule of this Agreement.
          (c) The term “made available to the Buyer” or “delivered or furnished
to the Buyer” or similar phrases used in this Agreement means such subject
documents or materials were either physically delivered to the Buyer or were
posted to the electronic data room maintained by the Company in connection with
the transaction contemplated by this Agreement on or prior the date that is
three Business Days prior to the date hereof and remained accessible to the
Buyer on the date hereof.
          (d) As used herein, the term “Business Day” means any day except
Saturday, Sunday, or any day on which banks are generally not open for business
in the City of New York, New York.
     7.3. Notices. All notices, requests and other communications to any party
hereunder shall be in writing and sufficient if delivered personally or by
registered or certified mail, postage prepaid, return receipt requested,
addressed as follows:
     If to Buyer or, following the Closing, the Company Group, to:
Michael Baker Corporation
Airside Business Park
100 Airside Drive
Coraopolis, PA 15108
Attention: H. James McKnight
     with a copy to:
Reed Smith LLP
435 Sixth Avenue
Pittsburgh, PA 15219
Attention: David L. DeNinno
     If to the Seller Parties or the Shareholders’ Representative, to:
Arthur E. Parrish
LPA Group Incorporated

42



--------------------------------------------------------------------------------



 



700 Huger Street
Columbia, SC 29201
     If to the Company Group prior to the Closing, to:
LPA Group Incorporated
700 Huger Street
Columbia, SC 29201

  Attention:   Arthur E. Parrish
President

     in each case with a copy to:
King & Spalding LLP
1180 Peachtree Street, NE
Atlanta, GA 30309


  Attn:   Russell B. Richards
Richard M. Bange, III

or to such other address or telecopy number as the party to whom notice is to be
given may have furnished to the other parties in writing in accordance herewith.
Each such notice, request or communication shall be effective when received or,
if given by mail, when delivered at the address specified in this Section 7.3 or
on the fifth (5th) business day following the date on which such communication
is posted, whichever occurs first.
     7.4. Counterparts. This Agreement may be executed in any number of
counterparts (including executed counterparts delivered and exchanged by
facsimile transmission), and each such counterpart hereof shall be deemed to be
an original instrument, but all such counterparts together shall constitute but
one agreement.
     7.5. Survival. All covenants, representations, warranties, agreements and
obligations of the parties in this Agreement shall survive the Closing. Except
as provided below, the representations and warranties contained in this
Agreement shall survive the Closing until the date which is eighteen (18) months
after the Closing Date. The representations and warranties made by Significant
Shareholders and the Company Group pursuant to Sections 2.1(i), 2.1(n) and
Section 2.1(o) hereof shall survive for a period equal to the statute of
limitations applicable with respect to the claims underlying any breach of such
representations or warranties plus sixty (60) days thereafter and the
representations made pursuant to the Core Representations shall survive
indefinitely without expiration. All covenants and other agreements shall
survive the Closing in accordance with their terms. Notwithstanding the
foregoing sentence, the Significant Shareholders’ obligation to indemnify the
Buyer Indemnitees under Section 5.1(a)(iii) (environmental) shall expire on the
eighteen (18) month anniversary of the Closing Date and the Significant
Shareholders’ obligation to indemnify the Buyer Indemnitees under
Section 5.1(a)(iv) (audit or review by Governmental Authority) shall expire on
the five (5) year anniversary of the Closing Date.

43



--------------------------------------------------------------------------------



 



     7.6. Benefits of Agreement. No party may assign any of its rights under
this Agreement without the prior consent of the other parties hereto, except
that Buyer may assign any of its rights under this Agreement to any subsidiary
of Buyer. Subject to the preceding sentence, all of the terms and provisions of
this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns. This Agreement is for the
sole benefit of the parties hereto and not for the benefit of any third party.
     7.7. Amendments and Waivers. No modification, amendment or waiver, of any
provision of, or consent required by, this Agreement, nor any consent to any
departure herefrom, shall be effective unless it is in writing and signed by the
party to this Agreement against whom it is being enforced. Such modification,
amendment, waiver or consent shall be effective only in the specific instance
and for the purpose for which given.
     7.8. GOVERNING LAW . THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES.
     7.9. Arbitration.
          (a) Any dispute, controversy or claim arising out of, relating to, or
in connection with, this Agreement (other than a dispute pursuant to
Section 1.5, which will be resolved as described therein) shall be finally
settled by binding arbitration conducted in accordance with the Commercial
Arbitration Rules of the American Arbitration Association (the “AAA Rules”) in
effect at the time of the demand for arbitration, except as they may be modified
in this Section 7.9 or by mutual agreement of Shareholders’ Representative and
Buyer. Nothing contained in this Section 7.9 shall be construed to limit or
preclude a party from bringing any action in any court of competent jurisdiction
for injunctive or other provisional relief to compel another party to comply
with its obligations under this Agreement during the pendency of the arbitration
proceedings. No party, however, shall demand a jury trial. Exclusive venue for
such arbitration shall be in Washington D.C. and such arbitration shall be
conducted in the English language. The arbitration shall be conducted by one
arbitrator (the “Arbitrator”) selected in accordance with the AAA Rules.
          (b) The Arbitrator shall apply the substantive law of the State of New
York (without regard to conflict of law rules) to the dispute, controversy or
claim and shall decide the same in accordance with applicable usages and terms
of trade. The parties acknowledge that this Agreement involves interstate
commerce and that the United States Arbitration Act shall govern the
interpretation, enforcement, and proceedings pursuant to the arbitration clause
in this agreement. Any discovery shall be limited to information directly
related to the controversy or claim in arbitration and shall be concluded within
30 days after appointment of the Arbitrator. The Arbitrator’s award shall be in
writing, shall set forth the findings and conclusions upon which the Arbitrator
based the award, and shall be final and binding on the parties. The Arbitrator
shall have the authority to grant any equitable and legal remedies that would be
available in any judicial proceeding instituted to resolve a dispute,
controversy or claim hereunder. The Sellers, on the one hand, and the Buyer, on
the other hand, will bear their own costs and expenses in connection with any
arbitration including 50% of the compensation to be paid to the Arbitrator. The
cost of transcript will be paid by the party requesting the same.

44



--------------------------------------------------------------------------------



 



Judgment upon the award may be entered in any federal or state court sitting or
located in Commonwealth of Pennsylvania, in the State of South Carolina or in
any other court having jurisdiction thereof or having jurisdiction over the
parties or their assets.
     7.10. Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part will remain in full force
and effect to the extent not held invalid or unenforceable.
     7.11. Time of Essence. With regard to all dates and time periods set forth
or referred to in this Agreement, time is of the essence.
     7.12. Further Assurances. From time to time, at a party’s request and
without further consideration, the other parties will execute and deliver to the
requesting party such documents and take such other action as the requesting
party may reasonably request in order to consummate more effectively the
transactions contemplated hereby.
     7.13. Specific Performance. The parties hereto agree that if any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached, irreparable damage would occur, no
adequate remedy at law would exist and Damages would be difficult to determine,
and that the parties shall be entitled to specific performance of the terms
hereof, in addition to any other remedy at law or equity.
[remainder of page intentionally left blank]

45



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties has caused this Agreement to be
duly executed and delivered as of the day and year first above written.

            MICHAEL BAKER CORPORATION
      By:   /s/ Michael J. Zugay       Name:  Michael J. Zugay       Title: 
Executive Vice President and
Chief Financial Officer       THE LPA GROUP INCORPORATED
      By:   /s/ Arthur E. Parrish, P.E.       Arthur E. Parrish, P.E.       
President & Chief Executive Officer        ARTHUR E. PARRISH, AS SHAREHOLDERS’
REPRESENTATIVE
      By:   /s/ Arthur E. Parrish       Arthur E. Parrish                    /s/
Arthur E. Parrish       ARTHUR E. PARRISH                      /s/ Robert Glen
Lott       ROBERT GLEN LOTT           

Signature Page to Stock Purchase Agreement





--------------------------------------------------------------------------------



 



         

ANNEX A
SELLERS AND OWNERSHIP CHART
Annex A-1





--------------------------------------------------------------------------------



 



ANNEX B
EQUITY PAYMENTS
Annex B-1





--------------------------------------------------------------------------------



 



ANNEX C
BONUS PAYMENTS
Annex C-1





--------------------------------------------------------------------------------



 



ANNEX D
NET WORKING CAPITAL EXAMPLE
Annex D-1





--------------------------------------------------------------------------------



 



SCHEDULE 1.2(b)
ALLOCATION OF STOCK PURCHASE PRICE
Schedules





--------------------------------------------------------------------------------



 



SCHEDULES
DISCLOSURE SCHEDULES
Schedules





--------------------------------------------------------------------------------



 



EXHIBIT A
OPINION OF KING & SPALDING





--------------------------------------------------------------------------------



 



EXHIBIT B
STOCK ESCROW AGREEMENT





--------------------------------------------------------------------------------



 



EXHIBIT C
FORM W-9





--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF INDIVIDUAL SELLER AGREEMENT (FORM B)





--------------------------------------------------------------------------------



 



EXHIBIT E
FORM OF INDIVIDUAL SELLER AGREEMENT (FORM A)





--------------------------------------------------------------------------------



 



EXHIBIT F
FORM OF EMPLOYMENT AGREEMENT





--------------------------------------------------------------------------------



 



EXHIBIT G-1 — G-2
NEW OFFICE LEASE AGREEMENTS





--------------------------------------------------------------------------------



 



EXHIBIT H
OPINION OF REED SMITH





--------------------------------------------------------------------------------



 



EXHIBIT I
FORM OF CASH ESCROW AGREEMENT

